 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT bythreat of reprisal or promise of benefit induce or encourageour employees to vote for or against,or by suchmeans solicit our employees toinduce other of our employees to vote foror against,the above-named Unionor any otherlabororganization in any election conductedby theNationalLaborRelations Board.WE WILL NOTin any like or related manner interferewith,restrain,or coerceour employees in the exercise of their rights to self-organization; to form, join,or assist any labor organization;to bargaincollectivelythrough representativesof their own choosing;to engage in concerted activities for the purpose of col-lective bargainingor othermutual aid or protection;or to refrainfrom anyor all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) of the National Labor RelationsAct, as amended.WE WILL NOTin any manner interfere with the right of our employees tomake a free and untrammeled choice in any electionordered by the NationalLaborRelations Board.All ouremployees are free to become,remain,or to refrain from becoming orremaining,members of any labor organization,except to the extentthatthis rightmay be affected by anagreement conforming to the provisions of Section 8(a)(3)of the NationalLabor RelationsAct, as amended.INDUSTRIAL STEEL PRODUCTSCOMPANY, INC.,EmployerDated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice, T6024Federal Building(Loyola), 701 Loyola Avenue, New Orleans,Louisiana,70113,Telephone No. 529-2411, if theyhave any question concerning this notice or com-pliance with its provisions.Radiator Specialty CompanyandUnited Rubber,Cork,Linoleumand PlasticWorkersof America,AFL-CIO.Cases Nos. 11-CA-1891, 11-C.4-1950, and 11-CA-2086.June 08. 1963DECISION AND ORDEROn April 29, 1963, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter,Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Leedom, Fanning, and Brown].'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-'Respondent'srequest for oral argument before the Board is hereby denied, as therecord and the exceptions adequately present the issues and positions of the parties143 NLRB No. 42. RADIATOR SPECIALTY COMPANY351termediate Report, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed February 2, 1962, and upon amended charges filed May 11,1962, and January 24, 1963, respectively, by the United Rubber, Cork, Linoleumand Plastic Workers of America, AFL-CIO, herein called the Union, the GeneralCounsel on January 25, 1963, issued an amended consolidated complaint allegingthat Radiator Specialty Company, herein called Respondent or the Company, hasviolated Section 8(a)(1), (5), and (3) of the Act by engaging in certain acts ofinterference, restraint, and coercion; by refusing and failing to bargain collectivelyin good faith with the Union; and by failing and refusing to reinstate unfair laborpractice strikers.Respondent in its answer denied the commission of the allegedunfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Samuel M. Singerin Charlotte, North Carolina, on February 4 through 8, 1963.The parties, exceptthe Charging Party, were represented by counsel.Oral argument was waived and,although afforded an opportunity to submit briefs, none was filed either by theGeneral Counsel or the Respondent.'Respondent's motion to dismiss the com-plaint,made at the close of the hearing, is now disposed of in accordance with thefindings and conclusions made below.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a North Carolina corporation owning and operating a plant inCharlotte,North Carolina, where it is engaged in the manufacture of automobileproducts and rubber specialties.During the past 12 months, a representative period,Respondent manufactured finished products valued in excess of $50,000 and soldand shipped finished products valued in excess of $50,000 to points and places out-side the State of North Carolina from its Charlotte, North Carolina, plant. I findthat Respondent was at all material times engaged in commerce within the meaningof the Act, and that it will effectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsOn June 22, 1961, the Union filed a petition for certification as the majorityrepresentative of Respondent's employees.After a hearing on the petition on July21, an election was conducted by the Regional Director on September 7, 1961. TheUnion won the election by an approximately 2-to-1 vote and on September 15, 1961,itwas certified as the statutory representative of Respondent's productionand main-tenance employees.21As we shall see below, the instant case presents substantial questions of fact and law.In the absence of briefs I looked to the pleadings, the statements of counsel at the hearing,and the nature of the evidence adduced by them, to determine the parties' positions on theIssues.2 The appropriateness of theunit is not in issue. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDThe original charge filed herein by the Union on February 2, 1962 (Case No.11-CA-1891), alleged that Respondent had interfered with, restrained, and coercedits employees in the exercise of their organizational rights in violation of Section8(a)(1) of the Act. In April 1962, Respondent and the Union entered into anagreement settling the charges and this agreement was approved by the RegionalDirector on April 30, 1962.The settlement agreement provided for the posting ofa notice which was attached to the agreement. It further provided that "TheEmployer will comply with all the terms and provisions of said notice."Theseterms and provisions were that the Company will not interrogate its employees con-cerning their union membership and activities in violation of the Act; "solicit, payor encourage employees to persuade other employees to withdraw their supportfrom the Union and vote against the Union" in Board elections; threaten employeeswith discharge and other reprisals, including loss of benefits in order to discourageunion or concerted activities; threaten employees "by creating an impression" thattheir union activities were under surveillance; and threaten employees by inform-ing them that the Company "will not let the Union in, nor bargain with the Union,nor . . sign a contract with the Union." Finally, the notice stated that the Com-pany will not "in any other like or related manner interfere with, restrain or coerceour employees in the exercise" of the rights guaranteed in Section 7 of the Act.In the meantime at the end of September 1961, the Union requested the Companyto bargain with it and the parties thereafter held 37 meetings between October 4,1961, and August 7, 1962. The amended complaint based on the amended chargein (11-CA-1950) alleges that the Company failed and refused to bargain in goodfaith during the negotiations; and that beginning with November 16, 1962, it refusedtomeet with the Union altogether, all in violation of Section 8(a) (5) of the Act.On May 15, 1962, during the period of the negotiations, the Union called astrike.On or about January 9, 1963, the Union indicated that the strikers wereready to return to work and the Union and the employees requested reinstatement.The amended complaint (based on the amended charge filed in Case No 11-CA-2086) alleges that Respondent has failed and refused to reinstate 153 strikers totheir former or substantially equivalent positions and it thereby violated Section8(a)(3) of the Act.The amended complaint further alleges that since on or about May 1, 1962 (sub-sequent to the execution of the settlement of the Section 8(a) (1) violations chargedin Case No 11-CA-1891,supra),Respondent has again engaged in acts of inter-ference, restraint, and coercion, including unlawful threats of reprisals.Accord-ingly, the Regional Director states in the complaint that he has vacated and set asidethe settlement agreement which he had approved on April 30, 1962, and theamended complaint alleges as violations of Section 8(a)(1), Respondent's allegedacts of interference, restraint, and coercion both prior and following the settlementagreement.B. Alleged interference, restraint, and coercionSince, as we have seen, the amended complaint alleges coercive conduct afterthe settlement agreement as well as before it, the threshold question before meis the effect of the settlement agreement on the prior conduct. I cannot acceptRespondent's contention made at the hearing that the settlement agreement "wipedout charges of violations that were embodied in it" as long as "the Company didwhat the settlement agreement called on it to do, namely, posted the notice that itstipulated." 3The rule is well settled that independent or continuing violationsof the Act constitute a breach of a settlement agreement and justify the RegionalDirector in setting aside that agreement and proceeding with a complaint whichcovers both presettlement and postsettlement violations.TheWallace Corpora-tion v. N L.R B.,323 US 248, 253-255;W. Ralston & Co., Inc. and TechnicalTape Corporation,131 NLRB 912, 917, enfd. 298 F. 2d 927 (C A.2); InternationalBrotherhood of Teamsters, Chaui ears, Warehousemen and Helpers of America,General Drivers and Helpers, Local No. 554, AFL-CIO (Clark Bros Transfer Co.,et al.) v. N.L R B.,262 F. 2d 456, 460-461 (CAD C.). A Board proceeding isdesigned to protect the public interest and the Board may-if indeed it is not re-quired to-set aside a settlement agreement which has failed of its purpose. If,therefore, there was in this case substantial unlawful conduct following the settle-ment agreement, the Regional Director was wholly justified in vacating the agree-ment and in proceeding with a complaint which covers both presettlement and3 Actually the settlement agreement, in addition to requiring posting of the notice,specifically required that "the Employer will comply with all the terms and provisions ofsaid notice" RADIATOR SPECIALTY COMPANY353postsettlement conduct.Lincoln Bearing Company,133NLRB 1069,1073-1074,enfd. in this respect 311 F. 2d 48(C.A. 6). I therefore first turn to a considerationof the postsettlement violations allegedly committed by Respondent.1.The postsettlement conducta.Henry HallEmployee Culbert testified that sometime during the first week of May 1962,after Respondent had posted the notice provided for in the settlement agreement, heand employees Coleman, Rountree, and Curtis Thompson were standing around thedrinking fountain and were discussing the likelihood of a strike?Culbert askedHenry Hall, an admitted supervisor who was standing nearby, "what would happenifwe went on strike."Hall replied that "if you go on strike, you will be fired, andthey will get other workers to come in."Culbert testified that Hall went on tosay that the Company would not sign a contract and that it would close the plant.Coleman, Rountree, and Thompson corroborated Culbert's testimony and Culbert'sprehearing affidavit signed on May 24, 1962, which is in the record, is fully consistentwith Culbert's recollection of the incident.Gertrude Ford, a member of the Union'snegotiating committee,testified thatalmost"constantly"after the negotiations started, including the period after thenotice was posted, Foreman Hall would question her about the progress of thenegotiations after returning from bargaining meetings.When Ford would say thatlittle or nothing was accomplished, Hall would reply, "Well, see, what did I tell you?You're not going to get a union, you're not going to get a contract." 5Ford also tes-tified that in May 1962,before going on strike,Hall, who was her supervisor,said toher that she was doing good work but "it's too bad you had to mess up with theunion ...You are going to be hurt....In fact, a lot of good people are goingto be hurt.If you go out on strike, you are going to be discharged."Foreman Hall flatly denied the remarks attributed to him by Coleman, Rountree,Thompson, and Ford, stating that he had never discussed with employees the sub-ject of contract or strike.On cross-examination,however, he admitted that he diddiscuss the strike with employees "to the extent that the Company would main-tain production, that we would have to maintain production."Be also admittedthat when Ford would return from bargaining sessions he would"occasionally" askher "how things had gone."Hall also admitted having had discussions with Cul-bert.Under all the circumstances, including my observations of the demeanor ofthe witnesses while testifying, I do not credit Hall's denials. It is hardly likelythatHall, who admittedly talked to the employees about union matters, did notalso address himself to the subject of contracts and the employees' concern abouttheir job security which, during the period in question (the first week in May), wasuppermost in the minds of the employees. I credit the testimony of employeesCulbert, Coleman, Rountree,and Thompson, whose testimony was mutually cor-roborative, and that of Ford who appeared to me to be a credible witness.6b.Norbert J. WelchEmployee Gates, who, like Ford, was a member of the Union'snegotiating com-mittee, testified thatForeman Welch had questioned him also about the progressof the negotiations.When, on one occasion around May 1, 1962, Gates told Welchthat the Union would go on strike, Welch allegedly told him: "I hate to see yougo on strike; you have your family and kids to look forward to; you have a greatfuture in front of you."According to Gates, Welch, in answer to Gates' questionas to "what would happen" in case of a strike, replied that Gates "would be dis-charged."Welch frankly admitted talking to Gates about the strike but he claimed4The possibility of a strike was at that time a matter seriously under considerationby the UnionThe Union in fact called a strike on May 15, 1962.6 Employee Patton testified that she worked near Hall's desk and that she overheard someof these conversationsShe stated that when Ford would remark that nothing much wasaccomplished,Hall would say, "You are just wasting your time because Mr Blumenthal(the company president)is not going to sign a contract"0 In making the finding regarding Hall's threat to discharge employees if they wentout on strike,I have not overlooked the fact that the Company on January 17, 1962, sentits employees a letter(infra)In which the Company,although seeking to discourage strikeaction,did not go so Bar as to threaten discharge In my view, this letter,written about4 months before the events here in question,did not operate to neutralize hall's coerciveremarks. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he merely told him that "the plant was going to work" and "if we had to replacethe employees we would."I creditWelch's version of the incident rather than Gates'.Gates was one ofthe champions of the Union's cause in the plant,who, as related in detailinfra,artfully posed to the Companyas anantiunion employee and thereafter collaboratedwith Respondent's plant manager(McKiernan)and personnel manager(Waggoner)in devising a program for defeating the Union in the then pending election.Therevelation that Gates was in fact a union leader came to the Company when Gates,after the election, made his appearance as a member of the employee negotiatingcommittee which, according to the record, was in December 1962. I cannot believethat in the light of these circumstances any company supervisor would have expressedany concern about Gates' future with the Company.Moreover,Welch appearedtome to be a more credible witness than Gates,and I accept Welch's testimonyrather than Gates'.Accordingly, I find that the foregoing alleged threat was notin fact uttered by Welch.c.George McKiernanEmployee Barbara Ellerbe, another member of the Union's negotiating commit-tee, testified that around the second week of May 1962 (when the Union in meetingswith the Company had been discussing the possibility of a strike) she approachedPlant Manager McKiernan at work and asked him what would happen to her jobin case of a strike.According to Ellerbe, McKiernan said that he could not tellher what to do in case of a strike but that if she walked out she would be discharged.McKiernan allegedly also said, "You people should stop and think of what youare doing before you walk out."McKiernan admitted that he had discussed thequestion of the strike with Ellerbe when the latter asked him what would happenin the event of a strike.He testified, however, that all he said was: "Barbara, yousit in these negotiation meetings just like I do; you have heard what was said, andwe did say that we would replace the people, if they walked out."Under all the circumstances I credit McKiernan's version of the incident in thisinstance rather than Ellerbe's.McKiernan'sexplanation of the incident appearsadequate and plausible.And it is hardly likely that McKiernan, who as the recordshows, was no novice in dealingwithunions and union matters,would openly com-municate an outright threat to a member of the Union'snegotiating committee.1 am convinced that if McKiernan had been disposed to coerce Ellerbe,he wouldhave done so in a more subtle and circumspect manner.d. JuliusWaggonerDelphia Erwin testified that on May 15, 1962, the first day of the strike,PersonnelManager Waggoner(an admitted supervisor)called her to return to work,promis-ing her protection if she did so.Erwin was on pregnancy leave at the time, butshe promised to report.Erwin apparently changed her mind and, according toher testimony, the next day Waggoner called her again, requesting her to report ifshe valued her job with the Company, promising her permanent employment so,long as the Company existed if she reported for work, but warning her that shewould "never have a job" if she did not. Erwin did not in fact report to work.AlbertaBennetttestified to a somewhatsimilar callfrom Waggoner on the firstday of the strike.Bennett testified that she reported for work on May 15, 1962,but that she did not actually work because of the pickets around the plant; andthat later in the evening she received a call from Waggoner who told her "if I reportto work tomorrow . . . that I could get my job back with an increase in my salary,but if I didn't, that I would be fired."Bennett refused to work.Waggoner flatly denied the conversation attributed to him by Bennett, but hemade no specific reference to the conversation attributed to him by Erwin. I donot creditWaggoner's denials.Waggoner did not appear to me to be a whollyforthright witness.He was frequently argumentative and evasive on the witnessstand and I could detect a tone of hostility in his responses that belied a forthrightattitude.On the other hand, Erwin and Bennett testified with apparent candorand there is nothing in the record which would justify the repudiation of theirtestimony.Conclusions Respecting Respondent's Postsettlement ConductIn view of all of the foregoing,I find that Respondent has, since the executionof the settlement agreement on April 30, 1962, interfered with,restrained, andcoerced its employees in violation of Section 8(a)(1) of the Act by the following RADIATOR SPECIALTY COMPANY355conduct of its supervisors which, in my view, tended to coerce the employees in theexercise of their rights guaranteed in Section 7 of the Act:(a) Supervisor Henry Hall's threatening remarks to employees Coleman, Roun-tree, and Thompson to the effect that they would be fired if they went on strike,that the Company would not sign a contract with the Union, and that it would closethe plant.(b)Hall's statement to employee Ford that the Company would not sign acontract, that she and other employees are hurting themselves by "messing" withthe Union, and that she would be discharged if she went out on strike.(c) Personnel Manager Waggoner's solicitation of employee Erwin on the firstday of the strike to return to work if she valued her job, promising her benefits ifshe did and threatening her with reprisal if she did not .7(d)Waggoner's similar solicitation of employee Bennett to return to work onthe first day of the strike, promising her benefits if she returned and threatening herwith reprisals if she did not.Ifind that Respondent did not violate Section 8(a)(1) by Foreman Welch'salleged threat to employee Gates and Plant Manager McKiernan's alleged threat toemployee Ellerbe-which threats, as I found, were not in fact uttered.Ifind that the Respondent, by reason of the conduct of Supervisor Hall andPersonnelManager Waggoner described, above, did engage in substantial unlawfulconduct which constituted a breach of the settlement agreement and justified theRegional Director in vacating the agreements I conclude, therefore, that the ques-tion of the legality of Respondent's presettlement conduct is properly before me.I now turn to a consideration of that conduct.2.The presettlement conducta.The Company's alleged formation of, and support to, a committee to solicitand encourage the defeat of the UnionThe General Counsel adduced considerable testimony and evidence purportingto show that around the second week of August 1961, Plant Manager McKiernanand Personnel Manager Waggoner induced employeeJamesD. Gates to form acommittee to solicit and encourage employees to defeat the Union in the forth-coming Board election scheduled for September 7, 1961; and that Respondent hadcontributed financial and other support to this committee.Gates testified that onor about August 14, Supervisor Ball, after some discussion of the union campaign,took him to see McKiernan and Waggoner; that McKiernan suggested that he forma committee to defeat the Union in the election; that McKiernan supplied him thenames of several committeemen, although he in turn suggested changes in the com-position of the committee; that he and another committeeman whom he proposed,James M. Gaither, thereafter secretly met with McKiernan and Waggoner at theairportsomedistance from the plant, where McKiernan gave them instructions howto conduct the antiunion campaign; that the two company officials furnished themwith cards and lists of employees to visit for this purpose; and that McKiernanfrom time-to-time gave him "gas money" for expenses.Gates further testified thatduring their rendezvous at the airport and elsewhere, McKiernan revealed to himand Gaither the Company's antiunion attitude and the extent to which it wouldgo to keep the Union out of the plant. Thus, Gates testified that McKiernan toldhim that "the boss would never sign a contract" with the Union; that he (McKiernan)would quit his job as manager before he would allow a checkoff of dues; that therewere "two ways to beat the Union.one isto beat them in the election, andbeat them at the bargaining table, and make them strike, and the Company willgo out and hire people by the truckloads to take their jobs"; and that according toMcKiernan "three white guys" were behind the Union, one of whom already quitwhile the other two would be eliminated from the plant by the Company.Gaither,whom the General Counsel calledas a witness, in general corroborated Gates' testi-mony.Apparently Gates and Gaither were quite successful in concealing theirprounion sympathies from the Company because the Company called upon bothto act as its observers in the Board election, and it was not until Gates showed up asa member of the Union's negotiatingcommittee that Gates revealed his double role.7 SeeNL.R.B. v. Montgomery WardifCo., 133 F. 2d 676, 681(,C.A9) ; AmericanRubber Products Corporation v N L R B.,214 F 2d 47, 54('C A 7).1In view of this finding I need not decide whether Respondent's additional violationswhich I findinfra(including Respondent's refusal to bargain with the Union beyond thedate of the settlement agreement)also constituted a breach of the settlement agreement.717-672-64-vol. 143-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcKiernan and Waggoner as witnesses for Respondent conceded that they hadmet with Gates and Gaither and that they had discussed with them ways and meansof defeating the Union in the forthcoming election.McKiernan frankly acknowl-edged that he had furnished them a list of employees to serve on the antiunioncommittee and that he had discussed its composition; that he and Waggoner ar-ranged to give them cards containing the names and addresses of the employees topermit the committee to contact the employees; and that Waggoner also suppliedthem with a union booklet as testified by Gates. Both testified, however, that it wasGates who took the initiative in proposing the formation of the committee and that itwas Gates who requested the names and addresses of the plant employees.Eachdenied that McKiernan had given any gas money to Gates or anyone else on the com-mittee.McKiernan and Waggoner also admitted discussing union matters at theirairport meetings with Gates and Gaither, including the committee's alleged progressin contacting employees, McKiernan's past experience in a strike in which he wasinvolved at another plant, and checkoffs and closed shops.They flatly denied, how-ever, any of the threats attributed to McKiernan by Gates and Gaither.I do not deem it necessary to resolve the conflicts in the testimony of the GeneralCounsel's witnesses and Respondent's witnesses on this point.While there is noquestion in my mind that in ordinary situations the activities of McKiernan andWaggoner-even to the extent that they admitted participation-constitute inter-ference with organizational activities proscribed by Section 8(a)(1) of the Act, it ismy view, for the reasons outlined below, that the activities here were induced byGates and Gaither under false pretense-or, as Respondent's counsel aptly charac-terized it at the hearing, a program of "deception"-and therefore it would noteffectuate the purposes of the Act to lend the Boards' processes to remedy the allegedemployer conduct.Thus, Gates conceded that it was he who first broached the subject of the Unionto Supervisor BallGates, a devout unionist, posing as a union opponent, cameto Ball with a troubled look and, as Ball credibly testified, Gates said to him thathe "had a lot of children, that the union had him worried, and he was worried abouta strike, and worried about how he could take care of his children, if he had togo out on strike; and wanted to know if we could do anything about it."Gatesthen repeated his alleged fears when Ball led him to McKiernan, telling these com-pany officials, in Gates' own words, "I don't like this union mess, because I knowof a time in Chicago during '56 or '57 they had a strike there, and I know how thepeople was out of jobs, and how they was going to the commissary for food."Gates then prevailed upon McKiernan to put on the antiunion committee JamesGaither and Margaret Farley, two unionists who Gates pretended were antiunion.From time to time-on at least four occasions-Gates approached McKiernan for"gas money" which, as he acknowledged he did not in fact use for gas because, pro-union as he was, he had no intention to campaign against the Union 9 Instead,Gates divided the money among members of his phantom committee.10Whenpressed on cross-examination to explain why he had resorted to his campaign of"deception," Gates protested that he was "afraid I would be fired" and that he wasonly "protecting" himself.llGaither, too, denied any intention "to frame theCompany" and explained his alleged acceptance of the "gas money" by stating: "Ifthe Company was issuing out money, handing out money, why not accept its"Farley testified that Gates had informed her that he (Gates) wanted her to remainon the committee "because they were of the impression that I was one of theorganizers, and to protect my job, he chose for me to work with him."Without in any way condoning Respondent's activities-for at the very leastthey demonstrate the extent to which Respondent was willing to go to defeat theUnion-I believe that the Board should not lend its processes to protect the activitiesof Gates and Gaither, enmeshed as they were in pretense and deception.Cf.9At one point Gates testified that he and Gaither did visit one employee but this em-ployee would not talk to them.He also stated that he met with some members of hiscommittee on one occasion because he did not know whether McKiernan "would havesomebody watching me to see actually if I was working for him or not..I didn't knowwhether he had me trailed or what "10Gates gave Gaither $15 of the first $30 he allegedly received from McKiernanFeign-ing the need for more, he allegedly obtained $25 on another occasion, $20 more later, andan additional $10 In what appeared to be a mysterious envelope that McKiernan allegedlysent him through Foreman Welch. Gaither received altogether $30, Farley $13, and Blair,another member on the committee, $10.11Gates conceded, however, that he knew of no one during or after the union campaignthat was fired for union activities. RADIATOR SPECIALTY COMPANY357Vaughn Bown, et al.,93 NLRB 1147, 1153-115412 To do so would operate tosubvert the integrity of Board proceedings. It might also well encourage employeesto entrap employers into violations and, indeed, encourage economic espionage-activitiesnot conducive to industrial peace.Moreover, a finding that the Com-pany's activities constituted violations will not affect the scope of the order to berecommended herein for the violations found.b.Company President I. D. Blumenthal's speechesSeveral General Counsel witnesses testified that I. D. Blumenthal, the presidentof the Company, addressed groups of employees on various occasions prior to theelection in September 1961, in the course of which he made certain coercive state-ments.Thus, employee Culbert testified that Blumenthal, in addition to relatingto the assembled employees how he "had raised this company from a baby," andstating that no union could tell him how to run his company, and requesting the em-ployees to vote against the Union, Blumenthal also warned that "even if we wantedan election, that we still wouldn't get a contract."Culbert stated that in a secondspeech, Blumenthal referred to newspaper clippings and told the employees that"unions were not any good for the employees ... and for us to vote no, and tokeep the Union out of the plant."Employee Patton likewise referred to a speechin which Blumenthal talked about raising the plant like a child but, Patton added,Blumenthal further stated that if they voted in the Union they "are voting introuble."Employee Hicklin recalled that Blumenthal, in addition to telling theemployees not to vote for the Union, stated that he "wasn't going to have no unionin the plant."Employee Bennett recalled that when Blumenthal talked about rais-ing the plant "from a baby," he added that "no union would come in there and tellhim how to run his plant." Plant Manager McKiernan, who testified that he waspresent when Blumenthal addressed the employees, confirmed that Blumenthal spokeabout bringing the plant up "from a baby," that Blumenthal told the employeesthat he would not "have anybody tell him how he should manage the plant," andthat Blumenthal read off newspaper articles on strikes.He and also PersonnelManager Waggoner, who was also present, denied, however, that Blumenthal hadmade any threatening remarks and, more specifically, that Blumenthal had saidanything with respect to bargaining or contracts.I credit the testimony of McKiernan and Waggoner in this instance rather thanthat of the employee witnesses who had attributed direct or implied threats toBlumenthal.I note that employee Gertrude Ford, an avowed union leader andchairman of the Union's employee negotiating committee(infra),specifically dis-claimed hearing any reference to any contract signing in either one of the twoBlumenthal speeches which she had heard; she testified, as McKiernan and Waggonerdid, that Blumenthal merely made general references to his raising the plant "froma baby" and his unwillingness to take dictation from unions.Employee Rountree,another General Counsel witness, testified to the same effect and he also mentionedBlumenthal's reference to newspaper clippings dealing with strikes at another plant,and his appeals to vote against the Union. Indeed, employee Gates who, as wehave seensupra,was one of the Union's leading spirits at the plant, made no refer-ence whatever to any coercive remarks in his recitation of the two speeches heheard.And while employee Culbert quoted Blumenthal as saying that he would notsign any contract, he admitted that he had made no reference to any such remarksby Blumenthal in his sworn prehearing affidavit.I find that the preponderance of credible and probative evidence does not supporta finding that I. D. Blumenthal had uttered any unlawful coercive remarks in any ofhis speeches to the employees. I find that whatever coercive remarks were at-tributed to him by the General Counsel's employee witnesses stemmed from theemployees' erroneous recollection or misinterpretation of the statements made byBlumenthal.I further find that the statements actually made by Blumenthal-thathe would not permit any union to tell him how to run his plant which he raised"like a baby," his appeals to the employees to turn down the Union, his referenceto strikes in other plants and difficulties that might ensue from the establishment oftheUnion at his plant-though evidencing strong union animus-were protectedby the free speech proviso of Section 8(c) of the Act."The Board "is not required by the statute to move on every charge ; It is merely en-abled to do so. It may decline to be imposed upon or to submit its process to abuse "N L R.B v. Indiana i• Michigan Electric Company,318 U S. 9, 18-19. See alsoN.L R.Bv Donnelly Garment Company,330 U.S. 219, 235.Cf.N L R.B. v. Fulton Bag d CottonMalls,180 F. 2d 68, 70-71 (C.A. 10). 358DECISIONSOF NATIONALLABOR RELATIONS BOARDc.Henry HallEmployee Gates testified that after the election Foreman Hall accosted him andtold him that he heard that Gates had signed up more union members than anybodyelse; that when Hall saw Gertrude Ford approach them, Hall referred to Ford asthat "big union representative"; and that Hall then said, "You must remember thatyou are in the South; the union will ... never work in this plant, and the boss willnever sign a contract, and if you go out on strike, the Company will go out andhire people by the truckloads."Employees Hicklin and Gertrude Ford, who testi-fied as to the same encounter, corroborated Gates' testimony.Ford also testified that shortly after New Year's when, she, Mattie Patton, andMary Thompson were working together, Hall refused to permit them to take offa half day on Saturday.Hall said to Thompson, "Your Mr. Minch, the unionrepresentative, kept you all from getting a raise."According to Ford, Hall alsosaid that Culbert "was due for top salary but since he was for the Union he won'tget it now," and that "a lot of good people are going to be hurt by this union."Patton testified to the same effect.Mary Thompson was not called as a witness.Patton also testified that in the latter part of January, Hall asked her if shewas going out on strike. She replied that she was not "crazy" but she then askedwhat would happen if she did.Hall replied that he would not advise her to goout because "you might get back in, and you might not; it might take 3 months, 5months, a year or you might not ever get back."Foreman Hall either denied the statements attributed to him or stated that hecould not recall them, or made no specific reference to themUnder all the cir-cumstances, I credit the testimony of the employee witnesses whose testimony inthis respect was straightforward and convincing. I have already found that Halldid not strike me as a credible and trustworthy witness.While I have had somereservations about the reliability of Gates as a witness, his testimony in this instanceis fully corroborated by Hicklin and Ford.Moreover, the statements attributed toHall strike me as inherently probable, particularly in view of the fact that theyconform to the pattern of Hall's conduct.d.George D. ShipmanEmployee Culbert testified that Shipman, his foreman and an admitted supervisor,said to him after one of Company President Blumenthal's speeches to the employees(supra),"You can't do anything with the Great White Father; 13 he really knowshis stuff, and it's not going to do the Union any good to try to get in there, becausethey aren't going to get in, and that he wasn't going to sign no contract, even if theUnion were going to get in."Alan Love, one of the employees whom Culbertidentified as being present, corroborated Culbert in substantial part.Culbert also testified that on one occasion, when Shipman reprimanded him fordropping some rubber on the floor, Shipman told him that the employees betterwatch out, that when the Company moved over to the new building it would onlytransfer the people it wanted to, and that it would not transfer any union people.Culbert also testified that when, after the election, he reported to other em-ployees 14 that Blumenthal refused to sign and permit others to sign the tally sheet,Shipman, who was nearby, remarked, "I knew he wasn't going to sign it; I knewthat all the time; he ain't going to sign no contract, either."John Thomas testified that Shipman, who was his supervisor, came to him oneday in December when the rest of the men had gone to a negotiating meeting, pattedhim on the back, and said, "You are the only one of the fellows that have any sense,by staying on the job, because Mr. Blumenthal will never give them a contract;that I know."Shipman in his testimony flatly denied all of the foregoing statements attributedto him, claiming that he did not talk to employees about union matters. I do notcredit his denials.Shipman, like Hall, impressed me as an individual who had nocompunctions about injecting himself into the affairs of the employees.Viewedin the light of the entire record herein, it appears highly probable that the conversa-tions described by Culbert and Thomas did take place, and I so find.15 Practically all of the Company's plant employees were Negroes ; Shipman was alsoa Negro11 Culbert was one of the Union's election observers. RADIATOR SPECIALTY COMPANY359e.JuliusWaggonerJohn Thomas testified that when he returned to work for the Company the secondweek of September 1961, Personnel Manager Waggoner asked him how he feltabout the Union.When he replied that he knew nothing about it, and that he neverbelonged to one before, Waggoner gave him an employment application and he washiredWaggoner admitted that the subject of the Union was mentioned when heinterviewed Thomas, but he denied that he had indicated that Thomas would behired if he was against the Union, adding that he (Waggoner) "never questionedemployees as to what their feelings were about the Union" as this was something"personal" with the men.I credit Thomas' version of the incident. I have already found that Waggonerdid not generally impress me as a wholly reliable witness.On the other handThomas impressed me as sincere and forthright.f.Andrew VarabEmployee Thomas also testified that one day in December 1961, after he andemployee David Grier were arguing about a tool, Foreman Varab (an admittedsupervisor) said that he would not tolerate arguing, that the men had become"smart" since the Union came in; and that "there would be no contract, in thisplant, and the Union won't stand in this plant; so if you fellows want to stay onthe job, you had better get on the ball."Grier generally confirmed Thomas' testimony.Varab in his testimony admittedthat he remembered the incident but only after his memory had been refreshed bythe employees' testimony.He denied, however, that he had made any reference tounion matters. I credit Thomas' positive testimony on the incident rather than thetestimony of Varab who, as he admitted, had only "a vague memory" of the incident.Conclusions Respecting Respondent's Presettlement ConductIn view of all of the foregoing, I find that Respondent interfered with, restrained,and coerced its employees, in violation of Section 8(a)(1) of the Act, by the follow-ing conduct of its supervisors:(a) Supervisor Henry Hall's threatening remarks to employee Gates, in the pres-ence of employees Hicklin and Ford, that the Company will neversigna contractwith the Union.15(b)Hall's statement to employee Mary Thompson, in the presence of employeesFord and Patton, that the Union's representative "kept you all from getting a raise"and that employee Culbert would not get a wage increase because of his unionsympathies, and his further statement that "a lot of good people are going to behurt by thisunion."(c)Hall's statement to Patton that in the event of a strike she might never returntowork.(d) Foreman Shipman's threatening remarks to employee Culbert that the Com-pany was not going to sign a contract; and that when the Company transferredemployees to the new building it would not take along union people.(e) Shipman's statement to employee Thomas that the Company will never givethe Union a contract.(f)Personnel Manager Waggoner's questioning of employee Thomas at the timeof his employment interview concerning his union membership.(g)Foreman Varab's statement to Thomas to the effect that the Union wouldnot be established in the plant and that there would be no union contract.I find that Respondent did not violate Section 8(a)(1) of the Act by the speechesdelivered to the employees by Company President I. D. Blumenthal.As to Re-spondent's alleged formation of and support to a committee to solicit antiunionvotes and encourage the defeat of the Union, I find that, in the peculiar circum-stances of this case, it would not effectuate the purposes of the Act to remedyRespondent's alleged conduct.1e16I do not find unlawfulHall'sfurther statement that in case of a strike the Companywill "hire people by the truckloads" as this statement is equally consistent with a state-ment that the 'Company in such event will hire permanent replacements, an action whichit had a clear right to do1eThe amended consolidated complaint alleges certain conduct by company supervisors,both before and after the execution of the settlement agreement-other than those herein-before described-as constitutingviolations of Section 8(a) (1). I find that the GeneralCounsel failed to adduce any credible and probative evidence to support theseadditionalallegations. 360DECISIONS OF NATIONAL LABOR RELATIONS BOALDC. The alleged failure to bargain in good faith171.BackgroundAs noted at the outset of this Intermediate Report, the Union was, on Septem-ber 15, 1961, certified as the statutory bargaining representative of Respondent's em-ployees in an appropriate unit.On September 29 and October 2, 1961, Harold W.Minch, a union representative, contacted Herman Blumenthal, Respondent's vicepresident and general manager, and requested bargaining.The parties held, al-together, 37 meetings between October 4, 1961, and August 7, 1962. Proposedcontracts were exchanged, the Union presenting its original draft on October 27,1961, and revisions therein in April 1962; and Respondent presenting its drafts onNovember 17 1961, and January 17, 1962, respectively.RepresentingtheUnionat the initial conferences were Minch and a six-man employee committee.Re-spondent was represented by Blumenthal, Plant Manager George McKiernan, andPersonnel Manager Waggoner. The composition of the Union's committee changedfrom time-to-time, and for sometime in the negotiations the employee committeewas enlarged to 38.Respondent's representatives were the same throughout, withHerman Blumenthal acting as chief spokesman 18A Federal conciliator first par-ticipatedin the negotiationson February 5, 1962, and he thereafter attended allbargaining sessions on and after May 1, 1962.2.The bargaining conferencesa.The initial bargaining conferencesThe first bargaining conference was held in the Company's conference room onOctober 4, 1961. It was "just a general get-to-gether" at which the negotiatorsintroduced each other.19A few grievances were aired and the meeting was ad-journed in little over an hour.The Company proposed to meet again 10 days laterbut Union Representative Minch wanted an earlier meeting and no fixed date wasset.By a letter dated October 19, Minch suggested that they meet again onOctober 24 but, hearing nothing further from Respondent, Minch failed to showup at the suggested meeting.After some correspondence and telephone commu-nications, the next meeting was set for October 27.At the October 27 meeting the Union consented to the Company's granting ofmerit wage increases to certain employees in the bargaining unit.The parties dis-cussed clause by clause the draft of a collective-bargaining contract submitted bythe Union.The proposed draft included a preamble identifying the parties to thecontract, and other clauses on the purpose of the agreement, union recognition,union security or checkoff, management prerogatives, hours of work, overtime,grievance procedure, holidays, seniority, leaves of absence, vacation, bulletin boards,safety and good housekeeping, general rules, and termination.The wage clauseapparently was incomplete as the Union had not as yet secured any data on exist-ing classifications and pay rates.The preamble clause which was to become one ofthe controversial subjects in the ensuing negotiations named a local of the Union(not yet designated or created) as the party to the agreement rather than the Inter-national which itself was designated in the Board's certification?°The Companyindicated that it could not meet again until November 6, while the Union suggestedan earlier date, offering to meet evenings and weekends if necessary to suit theCompany's convenience.The parties later agreed to meet on November 6, givingthe Company in the meantime an opportunity to study the Union's proposalsAt the November 6 meeting the parties again discussed the Union's proposals andthe Company submitted the wage and classification data previously requested by17The findings in this section are in large part based on documentary evidence and un-disputed testimony.To the exent that the findings are predicated on disputed matters,the findings reflect what I have concluded, after careful consideration, to be the credibleand the preponderant evidence and testimony.18Blumenthal attended all of the 37 bargaining sessions, and McKlernan and Waggonerall but 1 eachBlumenthal testified that the instant negotiations were his "first experi-ence" while McKiernan stated that he had participated in negotiations with the Unionwhile employed at other plants19The employee committee initially designated to sit with Union Representative Minchwas: Getrude Ford, Barbara Ellerbe, Ellen Watts, Charles E. Culburt, Ralph Barber, andJohn Love.21The Union first chartered a local (Local No 668) with jurisdiction in the area ofthe Company's operations on April 13, 1962 RADIATORSPECIALTY COMPANY361theUnion.There ensued another discussion of thenextmeeting date and it wasultimately agreed to meet November 17.b.The November 17 conference; the Company's counterproposals, including itsgrievance (without arbitration) and union liability proposalsAt the November 17 meeting the Company submitted its first written counter-proposals.Like the Union's draft, the Company's draft contained provisions onterms and conditions of employment.The preamble clause named the International,rather than a local of the International, as the party to the contract.The proposeddraft contained two major clauses which, in subsequent negotiations, became majorbones of contention.One of the clauses-the "grievance-procedure" clause (article VII)-set forthfour steps for the resolution of grievances: (1) informal discussions between theUnion's and Company's departmental or shift representatives; (2) formal handlingby the Union's departmental representative and the departmental foreman; (3) dis-cussionsbetween the Union's plant grievance committee and a company repre-sentative; and (4)submissionof the grievance to representatives selected separatelyby the Union and Company "for final discussion and settlement."At the hearingcompany counsel explained that the last step represented "a further and final effortto settle" the grievance through the representatives of the parties and if this stepfailed, "the company's decision on the matter would stand."The Union's draftproposals (article VIII) provided for similar steps for the resolution of the grievancethrough the fourth step, but a fifth proposed step called for the submission of thegrievance to an impartial arbitrator whose decision, it was stipulated, would be"final and binding upon both parties." 21The second controversial clause contained in the Company's draft was the "NoStrikes, No Lockouts" clause (article XVI) which provided as follows:During the term of this Agreement the Company shall not engage in anylockout of employees, but this provision shall not be construed as limiting orimpairing the right of the Company to cease or to reduce its operations onaccount of business necessities.If the Company either directly or indirectlyviolates any provision of this paragraph, the Union shall have such rights andrecourse as the law may provide, including liability for any and all injury ordamage which may result from such violations. It is understood that theliability here provided for shall extend to the full resources of the Company.During the term of this Agreement there shall be no strike, walkout, slowdown, work stoppage, nor picketing, nor any other concerted action of anynature which has its purpose or effect the interruption of or interference withthe Company's production. If the Union, either directly or indirectly, author-izes,promotes, supports, or condones any violation of any provision of thisparagraph, the Company shall have such rights and recourse as the law mayprovide and the Union shall be subject to such liability as the law may provide,including liability for any and all injury or damage which may result fromsuch violations.It is understood that the liability here provided for shall ex-tend to the full resources of the Union and shall not be confined to the resourcesof any local which may have been or may be chartered by the Union.Respondent's draft proposal did not vary significantly from the Union's draft onsuch matters as recognition of the Union, purpose of the agreement, managementprerogatives, hours of work, safety and housekeeping, and termination of agreement.There were, however, substantial differences on other matters proposed in the Union'soriginal draft, apart from the nature of the preamble clause, the omission of bindingarbitration from the grievance clause, and the inclusion of the "No Strikes, No Lock-outs" clauseThus the Company's draft did not contain a union-security or check-off provision.It provided for time and one-half after 40 hours in any workweekbut no premium pay for work on Saturdays and Sundays. It contained no equaliza-tion-of-hours clause.No wage increases were proposed.Different holidays andeligibility requirements for holiday benefits were provided.Seniority was not de-termined on a plantwide basis as proposed by the Union.Leaves of absence wereto be granted for "illness or for other just cause" without spelling out in detail, asthe Union draft did, the circumstances constituting just cause.There were substan-n The Union's draft (article VIII, section 2(e)) further provided-The Impartial Arbitrator shall have no authority to modify or change the terms ofthis agreement, nor shall he have the right to add or substract from this agreementHe shall, however, have the authority to interpret and apply the terms of this agree-ment to the extent necessary for the determination of grievances presented to him. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDtialvariances in the amounts and methods of computation of vacation benefits.The Company's bulletin board clause was less specific than the Union's.The "gen-eral rules" clause failed to list many requirements contained in the Union's clausesuch as maintenance by the Company of sanitary conditions, safe and good workingfacilities, allowance periods for lunch and cleanups, and retention of the existinggroup life and hospital and surgical insurance benefits.Finally, the Company'sdraft omitted the wage reopening clause contained in the Union's draft.During the November 17 meeting the parties first came to grips with the issues.Union Representative Minch stated that the Company's draft was unacceptablebut the Union would give it further consideration.He complained that the Com-pany "had offered nothing" on the major issues and he strenuously objected to the"liability" provisions contained in the "No Strikes, No Lockouts" clause, and theomission of arbitration from the grievance procedure clause.Company Vice Presi-dent Blumenthal took the position that "the Company could not submit to anoutsider making decisions involving their plant," asserting that it "had to have thefinal say in anything that required decision in the operation of their plant."The November 17 meeting lasted approximately 2 hours, part of which (about 20minutes) was devoted to a discussion of the next meeting which, Blumenthal stated,could not be held until November 30 because he had to attend a sales meeting anda meeting at a laboratory in Chicago.The Union objected to the delay and againoffered to meet weekends.By a letter dated November 20, Blumenthal advisedthat he would meet with the Union on November 30 and, if needed, on December 1.By a letter dated November 22, Minch agreed to this arrangement, protesting, how-ever, the "lapse of time between meetings" and pointing out that the employee com-mittee is losing its patience due to the long lapses between meetings and the "sub-standard" contract offered by the Company.c.The November 30 and December 1 and 7 conferencesThe next two meetings were held as scheduled on November 30 and December 1,the former lasting 2 hours and the latter much less.The parties discussed boththe Company's and the Umon's drafts and at one of the meetings also the grievanceof an employee.The next meeting, held on December 7, was in Blumenthal's words "quite a meet-ing "Prior to the meeting Minch in the customary manner approached PersonnelManager Waggoner and asked for the release of the members of the employeenegotiating committee in order to enable them to attend the scheduled bargainingsession.This time Minch handed Waggoner a letter notifying the Company thatthe Union had added 32 additional employees to the employee committee and hedemanded their immediate release to attend the negotiations.22Blumenthal, whowas summoned by Waggoner, protested that some of the new committeemen couldnot be spared from work, that he was entitled to "a little notice,"and, inany event,that it was impossible to accommodate all of the committeemen in the small con-ference room in which the parties theretofore met.Blumenthal finally agreed torelease the newly appointed committeemen although this resulted in a shutdown ofpractically the whole pressroom and mixing department.The meeting was there-after held in a room procured by the Union in the McCrory YMCA, attended bythe full committee and several other employees who left withoutpermission 23Once settled down, the December 7 meeting lasted 5 hours, the partiesdiscussingthe company and union draft agreements, paragraph by paragraph, until 9 p m.22 James Gates and James Gaither were two of the men added to the employee committee.13Minch both in the letter he handed Waggoner and at the hearing explained that thecommittee was enlarged in order to afford a larger cross-section of the employees to seethe attitude of the Company, the lack of progress in the negotiations, and the 'Company'sdilatory tacticsAt the same time he stated that it was felt that the participation of thelarge committee would facilitate better understanding of the issues, facilitate progress inconsummating an agreement, and even help avoid a strikeOn cross-examination, Minchdenied that his purpose for enlarging the committee was, as a newspaper reporter quotedhim as saying, to "harass" the Company in order to force concessions.He admitted, how-ever, that he knew that the presence of the 38 employees at the eight bargainingsessionsinwhich they participated was "bound to" inhibit plant production and that in at leastone bargaining session the committeemen were all "jumping up and Jabbering, givingspeeches, putting on acts." I credit Herman Blumenthal's testimony to the effect thatMinch had admitted to him that the purpose of the "big committee" was to force andwrest concessions from the Company and that Minch's action was, in effect, a harassingtechnique RADIATORSPECIALTY COMPANY363In a letter dated December 12, 1961, Blumenthal replying to matters previouslyraised by the Union, including the long time lag between meetings, stated: "We willdo our best to meet with you as nearly in accordance with your requests as possible.Itmust be borne in mind that we have the constant pressures and demands of ourbusiness to attend to.These constitute more than a full-time job for all of ushere in management of our company.Nevertheless, we will set aside everythingwe can in order to push ahead toward the completing of an agreement between us "In the same letter Blumenthal complained about the December 7 episode and re-quested a reduction in the size of the employee committee and advance notice of itscomposition.d.The December 14 and 19 and January 10 conferences; the positions of theparties on the issuesThe next three meetings on December 14 and 19 and January 10, were held ina conference room in the Company's new building then under construction, andwas attended by the Union's large committee.Agreement was reached on someminor issues such as leaves of absence as to which the Company submitted a coun-terproposal.No agreement was reached on the major issues, namely, wages, over-time, union security or checkoff, seniority, the preamble clause, liability, grievanceprocedure, and arbitration.Although disclaiming inability to pay, the Companywould not offer any wage increases.As to overtime, Blumenthal stated that he"liked theWage and Hour law, and they would not deviate" from their practice"which was in compliance" with that law.As to checkoff, the Company's positionwas that "they felt that it was an imposition for them to check off," that it wascostly, and, moreover, that they didn't even want to know who the union memberswere."The Union offered to make concessions on other issues provided the Com-pany was willing to change its position on what it considered to be the most objec-tionable clauses, namely, liability, arbitration, and seniority.The Union had pro-posed seniority computation on a plantwide basis but the Company wanted depart-mental seniority.As to arbitration, the Company took the position that "it couldnot submit to decisions affecting their plant" to a "third party or outsider "As tothe preamble clause, the Company insisted that the International be named a partyand not the local, as suggested by the Union; Minch indicated, however, that "thiswould not be a major issue." As to liability, the Company wanted the Internationalto be responsible for unauthorized strikes and stoppages.The Union, however, tookthe position that the liability clause, subjecting the International to damages forwhat it was "indirectly" as well as directly responsible, would make it liable "foreven nonmembers in the plant, or anything that might occur that could be indirectlyblamed on the Union "Minch stated that the Union would accept "reasonable lia-bility," but insisted that "no self-respecting organization could possibly accept aliability clause such as was being proposed by the Company."Before the close of the December 19 session, the parties again argued about thescheduling of the next meeting.The Company advanced "a variety of reasons. . . particularly the Christmas shutdown of the plant" for not meeting until Janu-ary 10The Union finally acceded to the Company's wishes.e.The bargaining conferences between January 16 and April 27There were altogether 15 meetings between January 16 and April 27, 1962 24The January 16 meeting, held in the county courthouse, was cut short by the Com-pany's representatives when the presence of a newspaperman was discovered.OnJanuary 17 the Company submitted a revised draftThe Company's new draftdiffered from its original one in that, unlike the latter, it contained an equalization-of-hours clause patterned in some respects after the Union's clause.The sameholidays were retained but with more liberal eligibility provisions for holiday payThe leaves-of-absence clause spelled out in detail the circumstances constituting justcause for authorized leave in most respects like the Union's draft did.The originalvacation benefit provisions were liberalized and also came somewhat more closelyto the Union's demands.The new bulletin board clause was in practical effect thesame as the Union's.Finally the "general rules" clause added some, although notall,of the rules contained in the Union's clause.However, the Companv's reviseddraft retained in substantially the same or similar form the clauses in its originaldraft on such major items as union liability, grievance procedure without arbitration," January 16 and 24,February 6 and14March 6, 13 14.20, 23 and 29 , and April 3,5. 11, 13, and 27 364DECISIONSOF NATIONALLABOR RELATIONS BOARDseniority, wages and overtime pay, and, like the original draft, it made no reference tounion seniority or checkoff.On January 22, the Company complied with the Union's prior request for aseniority list.The January 24 meeting was rather an acrimonious one, the partiesdevoting a good part of the meeting to the question whether the Company was re-sponsible for a newspaper article describing the majority of the Company's em-ployees as unskilledItwas at this meeting that Union Representative Minch,aroused by Company Vice President Blumenthal's statement that "we had beengetting along fine prior to the time that the union had interjected" itself at the plant,heatedly told Blumenthal, who is of the Jewish faith, "you know, Hitler was right.Only he didn't go far enough." It was also at this meeting when Minch, againlosing his temper, said to Blumenthal that "if you say you are here in good faith,you are a liar."Conciliator Rosenberry of the U.S. Department of Labor entered the negotiationson February 5, the conciliator meeting with the parties separately.At the concilia-tor's request the 38-man employee committee was reduced to its original size-6men.As hereinafter noted, the conciliator again entered the picture on May 1.The next meeting, scheduled for February 14, was called off when Blumenthalnotified the Union that he was tied up in a court litigation on a nonlabor matterwhich lasted 2 full weeks.Negotiations were not resumed until March 6, whenInternational Representative Frank Femia, who was shortly to replace Minch, ap-peared on the scene.Attempting to impress Femia, Blumenthal placed the blamefor the deadlock in the negotiations upon Minch, and as evidence of his good in-tentions Blumenthal agreed to two bargaining sessions that day, one lasting 21/4hours in the morning and another 2 hours in the afternoon.Responding with asimilar conciliatory gesture, Femia agreed to thereafter confine the size of the em-ployee committee to its original size,25 and to meet at the Company's new plant.In the ensuing meetings the parties met and exchanged positions on the issuesTwo meetings were held in succession on March 13 and 14 26 but when Femia pressedfor another meeting the next day, Blumenthal responded that he had other importantmatters to attend to.The next two meetings were held on March 20 and 23 and afurther meeting scheduled for March 27, was, at the Union's request, postponedtoMarch 29.27At the April 3 meeting Femia informed the Company that theUnion "just couldn't put up with it much longer" as the Company "had not madeany concessions" and there ensued a long discussion on the possibility of a strike 28The parties did devote a good deal of time to a discussion of hospitalization benefitswhich Femia introduced when he entered the negotiations 29The next two meet-ings held on April 5 and 11 lasted 21/2 hours each.At the April 13 meeting whichfollowed, the parties spent a good deal of time on the subject of wages.On or about April 10, Femia wrote to I. D. Blumenthal, the Company's president,protesting the time lags between meetings which, he said, had been set by theCompany at the rate ofone meetingper week, although he had requested dailymeetings.Femia stated that some meetings lasted as little as 2 hours and that theCompany's chief spokesman has stated that "too much time has already beenconsumed and that there were other more important matters that he must devotehis time to."Femia enclosed newly proposed changes in some of the Union'sproposals and he requested I. D. Blumenthal to sit in thenegotiations.30OnApril 12, I. D. Blumenthal replied, stating that it was not necessary for him toattend the negotiations as the Company's representatives were fully authorized to25While only the smaller committee met with the conciliator at his office on February 6,the large committee again reappeared at the meeting held in the courthouse on March 6.26Blumenthal explained that Femia "came down from Akron to thatmeeting and askedthat we meet those two days in a row, and we agreed to since he had come such a distance "27Respondent's Exhibit No 15, which is a letter dated March 26, 1962, confirming thepostponement, erroneously identifies the postponement from April 27 to 29.BothBlumen-thal and Femia testified that a meeting was in fact held on April 2728Minch testified that the Union had considered strike action as far back as Januaryand a report thereon appeared in a newspaper that month but the matter was not at thattime raised in bargainingsessions29The Company, pursuant to the Union's request, supplied the Union with data on thecost of the hospitalization plan proposed by the Union.30One of these proposals dealt with liabilityThe Union undertook to "actively dis-courage and endeavor to prevent or terminate" any work stoppages or slowdownsarisingout of disputes subject to the grievance procedureAny employees "violating the provi-sionsof this article [were to be] subject to disciplinary action "The Union was to beabsolved from monetary liability for any breach of the article RADIATOR SPECIALTY COMPANY365negotiate; and that as for the frequency of the meetings, the Union should bear inmind that "the Company representatives have many other duties which it is neces-sary for them to attend to" but that he has asked them to "give as much time as theycan to these negotiations, consistent with their attending to the other business ofthe Company."Herman Blumenthal's letter of April 12 to the Union on thesame subject states, in similar tenor, "We must remind you that bargaining uponcontracts such as this may be all that you have to attend to, but we are pushedconstantly with all other burdens of our work and duties in an effort to keep thisbusiness going successfully."The next meeting, originally scheduled for April 17, was rescheduled for April 27,due to a death in Blumenthal's family.f.The May 1-14 meetings; the position of the parties prior to theMay 15 strikeConciliator Rosenberry again entered the negotiations on May 1, 1962.31Withthe imminence of the strike apparent, the parties steppd up the pace of the negotia-tions.They met twice on May 1 and again on May 2 and 3, at times separatelyand at other times jointly with the conciliator.On May 5, Herman Blumenthalsent a telegram to the Union calling attention to a newspaper article reporting thatthe employees expected to strike within the next few days "unless a meeting can bearranged."Blumenthal offered to "cancel other pressing engagements" and meetwith the Union on May 7, although he expressed misgivings that "another meetingoffers any prospect for agreement with respect to the issues on which we are apart."The parties then met on May 7, but the meeting was cut short after 11/2 hours whenInternational Representative Femia asked to be excused in order to attend anothermeeting.The final and 29th meeting before the strike was on May 14, in whichUnion Representatives Elliott and Krammer joined Femia on the Union's negotiat-ing team.The strike commenced at 5.30 a.m., May 15. Prior to the strike the Union had,at several meetings, offered to plan with the Company an "orderly shutdown" butthe Company rejected the offer, stating that it "would attempt to operate the plant."In the meeting preceding the strike-and, indeed, from the very outset of thenegotiations-the parties made little or no headway in the resolution of the majorissues.The parties at the time of the strike were still divided on wages, hospitaliza-tion,overtime, seniority, liability, grievance procedure, and arbitration.As to wages,the Union proposed a 25-cent per hour increase across the board but the Companytook the position that it could not grant it.The Company still adhered to its posi-tion when the Union offered to compromise by accepting a 5-cent increase on thesigning of the contract, and additional 5-cent increases every 4 months thereafter-or a total of 20 cents spread over the contract year.The Company also rejected theUnion's proposal, made along with the wage request, that the Company assume one-half of the hospitalization cost.Overtime remained a stumbling block.The Unioncontinued to press for plantwide seniority and the Company for departmental senior-ity.Objecting to any promotions on seniority basis, the Company took the posi-tion that it would place its employees "where we damned please" and that "nobodyis going to tell us where we can place them."The Union still insisted on naming alocal in the preamble clause and the Company insisted upon the inclusion of theInternational.Explainingits position,the Union pointed out that unless the Localwerenamedthe Company mightinsist ontaking up grievances only with Internationalrepresentatives who would have to take trips for the purpose from Akron, Ohio.The Union continued to claim that the Company's liability proposal would subjectit to liability for the misconduct of nonmembers in the bargaining unit, even of"spies" possibly "planted" by the Company.Finally, the Company insisted that itmust have the "final word" on the resolution of grievance disputes, without theintervention of any arbitrator.Explaining the Company's position on this point,Blumenthal stated at the hearing-Grievances are up to the Company, and if outside arbitration is called in,it takes away the powers of the Company.The Company felt that it wantedto manage the company and with outside arbitration it could not do so . .. .[T]he Company wanted to have the final sayin grievances.The Company adamantly continued to oppose arbitration even when the Unionoffered to reduce the scope of arbitrable matters, i.e., limiting it to discharge casesor, in the alternative, to everything but discharges.Nor would the Company consent"The conciliator thereafter participated in all the meetings between the parties bothbefore and after the strike which, as noted below, commenced on May 15. 366DECISIONS OF NATIONALLABOR RELATIONS BOARDto any arbitration when the Union offered to permit Blumenthal himself "to pickhis own arbitrator, to choose anyone even a relative."At the same time, the Com-pany insisted on the retention of the no-strike provision in the contract, explaining"many times," in Blumenthal's words, that "our whole purpose of signing the contractwas to get uninterrupted production, and that's why we felt the no-strike clausewas necessary."The Union would not agree to sign a no-strike clause withoutbinding arbitration.Agreement had been reached by the time of the strike on the following minormatters as to which there never were in fact any significant differences between theparties: the purpose clause, recognition, management prerogatives, hours of work,safety and housekeeping, and the termination clause.Agreement was also reachedon the following matters after the Union agreed to accept the Company's proposalsthereon as they appeared in its revised draft of January 17, 1962; equalization ofhours, holidays, leaves of absence, vacations, bulletin boards, union membership,general rules 32As previously noted, the Company's proposals on most of thesematters represent compromises between its original position and that of the Union.As to the union membership clause, the Union's acceptance of this clause meantthat it gave up its union-security or checkoff proposal.g.The final conferences between May 17 and August 7Eight additional meetings were held by the parties between May 17 and August 7,1962,33 with the conciliator present at all of these meetings.The last conferenceattended by Femia was on July 9, after which Smithhart (who had attended thenegotiations sinceMay 23) took over for the Union. Explaining the long lapsebetween the June 1 and June 20 meeting, Blumenthal testified that he was busy,spending the "greater part of two days" with the Board's investigator who arrivedat the plant to secure information about one of the pending cases herein.Blumen-that testified that he later had to put off a meeting scheduled for July 12 untilJuly 24, because the Board's investigator again visited the plant.On July 26,Blumenthal requested the conciliator to continue a meeting originally scheduled forJuly 31, because an "important matter" had come up and he was not sure that hewould "be in town much that week," and the meeting-the last one-was then held onAugust 7.The final meetings between the parties were devoted to discussions of the majorissues which still separated them but the parties failed to make any progress.Atthe June 1 meeting the Company stated that it could not give any wage increaseuntil it knew the status of its inventory and financial position which it expected toknow by June 30, but at the last meeting on August 7 the Company stated that"they still did not know what their financial standing would be "At one meetingBlumenthal indicated that the Company "might be able to scrape up a penny or two"after he took inventory.At the Tune 20 meeting the Union told the Company that "this strike had beengoing on long enough, and we were willing to make any type of concessions that(were) honorable."The Union explained that the liability clause upon which theCompany insisted was particularly objectionable because "we had agreed with theCompany that we would sign a no-strike clause, without arbitration, and when youhave a no-strike clause with no finality with the grievance procedure, conditionscould get so bad in the plant that no one could control these people." The Com-pany insisted, as before, that it could not accept any type of arbitration as it objectedto a "third party" or "an outsider telling them what to do."At one meeting the Union, anxious to settle the issues, made several alternativeoffers.First, the Union asked whether, if the Union conceded on the preamble,would the Company "settle the other four remaining items," i.e.. arbitration, hospi-talization, liability, and wages.The Company declined the offer and the Unionthen asked whether the Company would settle "the other three matters" if theUnion conceded on the preamble and arbitration.When the Company rejected thisoffer also, the Union asked whether the Company would yield on the remainingtwo issues (wages and liability) if the Union conceded on the preamble, arbitra-tion, and hospitalization.The Company turned down this offer also.On another32The record does not show the particular dates when agreement was reached on all ofthese matters but it is apparent that agreement thereon was reached before Minch leftthe negotiations sometime in March. Both Minch and Femia testified that the items agreedupon, as listed above, were so marked by Minch on the Company's draft but agreement was,of course, tentative subject to the consummation of the entire contract.33May 17, 23, and 31 ; June 1 and 20; July9 and 24; andAugust 7. RADIATOR SPECIALTY COMPANY367occasion the Union offered to produce "the hundreds of contracts" it had with otheremployers and permit the Company to "select the one that he (Blumenthal) wantedout of the hundreds" but the Company would not consider the suggestion.h.The Union's abortive attempts to meet further with the CompanyAfter the conclusion of the August 7 meeting, the parties made no further attemptto contact each other until November 16, 1962, when John Taylor, a new Inter-national representative, contacted Blumenthal by telephone.34Taylor first attemptedto arrange a bargaining meeting through the conciliator's office (as the prior meet-ings were arranged) but that office was tied up with other work. In the November 16conversation Blumenthal initially agreed to meet with the Union on November 20,but he later called Taylor to tell him that he could not meet that week becausehe was "extremely busy" and a meeting was then scheduled for November 30.OnNovember 29, Blumenthal called Taylor and told him that he could not meet withtheUnion the next day "unless there was a conciliator present." 35Taylor thencontacted the conciliator who later arranged a meeting for December 6.The con-ciliator could not make the December 6 meeting and so notified Blumenthal whoin turn notified Taylor.A day or two later Taylor contacted the conciliator, toldhim that he was leaving for the weekend, and requested him to arrange a meetingfor the following week.No meeting was actually arranged and the parties nevermet again.Conclusions Respecting Respondent's Failure To Bargain in Good Faith1.As already found, Respondent and the Union, the certified bargaining repre-sentative of the plant employees, met on 37 occasions between October 4, 1961, andAugust 7, 1962, to negotiate a collective-bargaining agreement.During these meet-ings the parties exchanged drafts and agreed upon proposals, mostly minor innature, but deadlocked on the major issues.The question presented is whetherRespondent in its negotiations with the Union fulfilled the obligation which Section8(a) (5) and (d) of the Act imposed upon it "to meet at reasonable times and conferin good faith with respect to wages, hours, and other conditions of employment,or the negotiation of an agreement, or any question arising thereunder .The statute does not, of course, define, and indeed could not define, what con-stitutes good-faith bargaining.Whether a party has complied with its bargainingobligationsmust be determined from his total course of conduct. Such determina-tion normally "can only be inferred from circumstantial evidence."N.L.R B. v.Reed & Prince Manufacturing Company,205 F. 2d 131, 139-140 (C.A. 1), cert.denied 346 U.S. 887. "The problem is essentially to determine from the recordthe intention or the state of mind of respondents in the matter of their negotiationwith the Union."N.L.R.B. v. National Shoes, Inc., and NationalSyracuseCor-poration,208 F. 2d 688, 691 (C.A. 2).While the determination of the character of bargaining is "frequently difficultof ascertainment and establishment"(L. L. Majure Transport Company v N.L.R B.,198 F. 2d 735, 739 (C.A. 5) ), the Board and the courts have over the years laiddown the guiding principles for the assessment of good faith.Thus, respecting theduty to meet, it has long been recognized that "the obligation to bargain collectivelysurely encompasses the affirmative duty to make expeditious and prompt arrange-ments, with reason, for meeting and conferring."J.H. Rutter-Rex ManufacturingCompany, Inc.,86NLRB 470, 506. So also it has long been recognized that"performance of the duty to bargain requires more than a willingness to enter upona sterile discussion of union-management differences."N.L R.B. v. American Na-tional Insurance Co.,343 U.S. 395, 402. It presupposes "discussion with an openand fair mind, and a sincere purpose to find a basis of agreement"(N L R B. v.Highland Park Manufacturing Company,110 F. 2d 632, 637 (C.A. 4)) and notmere "surface bargaining"(N.L.R.B. v. Whittier Mills Company, et al.,111 F. 2d474, 478-479 (C.A. 5) ).A party's "approach and attitude toward negotiationsas well as [his] specific treatment of items for negotiations" are relevant considera-tions.N.L.R.B. v. George P. Pilling & Son Co.,119 F. 2d 32, 37 (C.A. 3). And14 Smitbhart, who represented the International at the August 7 meeting, testified thatConciliatorRosenberry undertook to schedule another meeting within 2 weeks afterAugust 7, but that the conciliator never contacted him further.ae Blumenthal testified that he did not "recall" making the Presence of the conciliator acondition to the meetingHe admitted, however, that he did request his presence as in allthe prior meetings the conciliator attended "the meetings were orderly . . . and therewas no shouting and yellingand noinsults thrown around." 368DECISIONSOF NATIONALLABOR RELATIONS BOARDwhile anemployerisnot obligated to make any particular concession,it is clearthathe is "obligated to makesomereasonableeffortinsomedirection to composehis differenceswith the UnionifSection 8(a)(5) is to be read as imposing anysubstantial obligationat all "N.L.R.B. v. Reed & Prince Manufacturing Company,205 F. 2d 131, 134-135. "Collectivebargaining,then,isnot simply an occasion forpurely formalmeetings between managementand labor, in which eachmaintainsan attitude of `take itor leave it';it presupposes a desire toreachultimate agreementto enter intoa collectivebargaining contract."N.L.R.B.v. InsuranceAgents' In-ternationalUnion, AFL-CIO (Prudential Ins. Co.),361U.S. 477, 485.2.Applying the foregoingprinciples to the instant case,I find that the record asa whole establishesthat Respondent'scourse of conduct falls short of compliancewith its statutoryobligationto bargain in good faith.This is not to say, as is oftenthe situationin cases ofthis type, that this record is totally devoid of any facetstending to indicategood-faithbargaining on the part of Respondent.Thus on thesurface, atleast,the recordshows that Respondentdidmeet with the Union onnumerous occasionsin a 10-monthperiod, itfurnished the Union requested bar-gaining data,submittedsome counterproposals and made some compromises, and,aswe shall see below, its intransigent position on one majorissuewas whollyjustified.In addition,the conductof one oftheUnion'srepresentatives duringone periodof the negotiations certainly was far fromexemplary.Nevertheless,after carefullyweighing the factors militating for and against a finding of good-faith bargaining, I am convinced from the totality ofRespondent'sconduct that itentertained no sincere desire and made no genuine effortto concludean agreementwith the Union.On the recordas a whole, andparticularlyin view ofthe con-siderations outlined below,I am convincedthatRespondent merely wentthroughthemotions of negotiation,to cloakitsobjective of underminingtheUnion at thebargaining table.(a)The record shows thatRespondentwas stronglyopposed to the organizationof its plant.The admissions of its ownofficials-two of them (PlantManagerMcKiernan and Personnel Manager Waggoner)members of Respondent's three-man negotiation committee-demonstrate the extent to which the Company went inplanning and establishing a committee to keepthe Unionout of the plant.36 Sub-sequent tothe establishment of theUnionin the plant and, indeed,duringthe veryperiod of thenegotiations,various company officials warned employeesthat theCompany wouldclose the plant, that it would never sign a contract,and that theUnionwas just wasting its time.Personnel Manager Waggoner himself contributedto the undermining of the Union when,on the firstday ofthe strike and duringthe pendencyof the negotiations,he solicited two employees to return to work,promising them benefits if they did and threatening them with reprisalsif they didnot.Such demonstrationsof hostilityto theUnionand interference with employees'rights tend to negate any claim thatthe Companyentered the negotiations, andnegotiated,with a sincere desire to find some mutually satisfactory basis for anaccord with the Union throughthe give and take of collective bargaining.Rather,such conduct tendsto show that the Company was more bent on destroying theUnionthan on reaching agreementwithitat the bargainingtable.Cf.N.L.R.B.v.MarionG. Dentonand Valedia W. Denton, d/b/a MardenMfg. Co.,217 F. 2d567, 570 (C.A. 5), cert.denied348 U.S. 981.(b)Also indicativeof Respondent's lack of good faith in the negotiations is itsattitude toward the scheduling of bargaining conferences.Whileneither the Boardnor the courts have evolved,or indeed can evolve,any particularformula by whichto testwhether any given frequencyof meetings or amount of time spent in nego-tiations,satisfiesthe statutoryrequirement"tomeet at reasonable times," the Boardhas repeatedlyadmonishedthatparties to collective bargaining are obligated todisplay asgreat a degree of diligence and promptness in the discharge of theirbargaining obligationsas they displayin other business affairs of importance.37For, "Agreementis stifled at its source if opportunity is not accorded for discussionor so delayedas to inviteor prolongunrest or suspicion."J.H. Rutter-Rex Manu-facturing Company,Inc.,86NLRB 470, 506.Moreover,"delay in collective bar-gaining entails more than mere postponement of an ordinary business transaction,for the passageof time itself,while employees grow ... impatient at their desig-° As already noted, in the unusual circumstances of this case,I found that the Com-panv's activities in this respect should not be held to be violations of the statuteThisfindinc does not, of course,preclude me from considering the character of the Company'sactivities on the question of union animus37JH Rutter-Rex Manufacturing Company, Inc,86 NLRB 470,506-508;"M" System,Inc.,Mobile Home Division Mid-States Corporation,129 NLRB 527, 549. RADIATOR SPECIALTYCOMPANY369nated bargaining agent's failure to report progress,weakens the unity and economicpower of the group and impairs the Union's ability to secure a beneficial contract."Burgie Vinegar Company, 71NLRB 829, 830.The record in the instant case shows that the parties met on numerous occasions-37 times in a 10-month period.Some of these meetings, particularly those in Maywhen the strike was imminent,were at close intervals and a few meetings werelengthy.However,the great bulk of the meetings were of short duration,lastingabout 2 hours, and the lags between many were considerable.Discounting lagsup to the fourth meeting on November17 (involvinglags of 23, 10, and 11 daysbetween each meeting, respectively)-as to which the delays may conceivably beexplained by the need to prepare for the negotiations-the recordshows that 6 ormore days elapsed between the meeting dates in atleast 20 ofthe remaining 33sessions.There was a lag of as much as 1 month betweenthe February 6 andMarch 6 meetings because CompanyVicePresident Blumenthal was then engagedin a 2-week litigation on a nonlabormatter.Twenty-two days elapsedbetween theDecember 19 and January 10 meetings because theCompany wouldnot meet earlierfor "a variety of reasons...particularly the Christmas shutdown of the plant."There was a 19-day delay in setting one meeting in June anda 15-day delayin settinganother in July because,as Blumenthal explained,a Board investigator was at theplant; Blumenthal conceded,however,that he spent no more than2 dayswith theinvestigator in his June visit.A period of 2 weeks elapsedbetween the November17 and 30 meetings because, as Blumenthal explained,he had to take business tripsin the interim 38The Union repeatedly protested the lags between the meetingsand it expressed willingness to meet evenings and weekends to accommodate Blu-menthal who claimed that he had other important business matters to attend to andcouldnot meet at more frequent intervals.While it may well be that genuine business considerations motivatedthe lengthyintervals insisted upon by Respondent between many of the meetings,I cannotaccept this explanation as legally justifiable.It is clear from this record that Re-spondent did not feel the same sense of urgency about bargaining meetings as it didabout important business affairs.Moreover,ifBlumenthal'sother activitiesmadeit impossible for him to devote adequate time "to reasonably prompt and continuousnegotiations," it was Respondent's obligation to furnish a representative who could,so as not to interfere with the employees'statutory right to the expeditious resolu-tion of disputes over contract terms."M" System,Inc.,MobileHome DivisionMid-States Corporation,129 NLRB527, 54938The Act does not permit a partyto hide behind the crowded calendar of his negotiator,whether he be a busy laborattorney or an overworked company officer.40(c)Of further significance in assessing Respondent'sgood faith in the negotia-tions here is the position taken by it on the bargaining issues.WhileRespondentreadily accepted the Union's proposals on noncontroversial subjects such as recogni-tion,and on trivial and minor matters such as bulletin boards and safety and house-keeping, and while it compromised on issues such as holidays and vacations,it con-tinued to maintain from beginning to end an uncompromising and irrevocable positionwith respect to wages, grievance procedure and arbitration,liability,seniority,and overtime 41As to wages, the Company first took the position that it would not grant anyincreases,although it disclaimed any inability to pay.Later the Union reduced itsoriginal demand from a 25-cent per hour increase across the board to a 5-cent perhour quarterly increase,but the Company took the position that it could not pay this.The 2-week delay between the April 13 and 27 meetings was,of course.justified In viewof a death in Blumenthal's family.The Union was responsible for a 2-day delay in post-poning the March 27 meeting to March 29.20 See alsoNL.R.B. v. Martin Brothers Box Company,130 F. 2d 202,207 (CA 7),cert.denied 317 U S. 600. In this connection T note that Blumenthal, whose pre'enee the Com-pany apparently felt indispensable,had no prior bargaining experience.nhoreas HeKlernan,whose attendance was not considered as essential, did have prior experience"In view of the above findings I do not find it necessary to determine whether Respond-ent further violated itls statutory duty "to meet at reasonable times" arler November iii,1962, as alleged in the complaint.This allegation In the complaiiir appears to be groundedon the fact,as foundsupra,that Herman Blumenthal had inAsted that the Federal con-ciliator be present at the meeting which International Representative Taylor requested inNovember.11Respondent also displayed an uncompromising attitude on the preamble clause--an-other major issue in the bargaining.Respondent's position on this issue,which I find tobe justified as a matter of law,Is discussedinfra. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the later stages of the negotiations the Company maintained that it could notconsider any wage increases until it took inventory and knew its financial position,but the Company continued to assert that it still did not know its financial positionat the last meeting on August 7.As to overtime pay, Respondent was willing tocontract only foi the overtime pay provided by Federal law.With respect toseniority,Respondent took the position that it would not permit promotions ofemployees on the basis of length of service as it was going"to place them [theemployees]where we damned please."And the Company stood pat on its positionas to hospitalization,rejecting the Union's demand that the Company share half ofits cost.It is clear that as to these issues,as well as to the others discussed below,Respondent"showed no disposition to consider the seriously disputed items fromany other point of view than requiring a complete surrender on the part of the Unionto the proposals of the Respondent."N.L.R.B.v.Reed & Prince ManufacturingCompany,118 F. 2d 874, 882(C.A. 1).The record fui ther shows that Respondent throughout the negotiations insistedon the "final say" in the resolution of grievances,while at the same time it adamantlyinsisted on a no-strike clause and stubbornly rejected even the mildest form ofarbitration.In Herman Blumenthal'swords, the Company felt that "Grievancesare up to the Company and if outside arbitration is called in, it takes away thepowers of the Company.The Company felt that it wanted to manage the companyand with outside arbitration it could not do so ....The Company wanted to havethe final say in grievances."Respondent rejected the Union's compromise offer foreven a limited form of arbitration,giving Respondent the option of limiting arbitra-tion either to discharge cases only,or, in the alternative,to other than discharge cases.In addition,theUnion offered Respondent the privilege of selecting the arbitrator.While there is nothing inherently improper in an employer's insistence on a no-strikeclause 42-and, indeed,no-strike clauses are quite common in collective-bargaining contracts-an employer's insistence upon such a clause when coupledwith a refusal to provide arbitration may, along with other factors,provide reveal-ing insight into the employer'sattitude toward the collective-bargaining process.The Supreme Court has stated that"Plainly the agreement to arbitrate grievancedisputes is thequid pro quofor an agreement not to strike."TextileWorkers Unionv Lincoln Mills,353 U.S. 448,455.443Respondent here adamantly resisted grant-ing the Union the"quid pro quo"for the no-strike clause it had demanded.Instead,itstubbornly insisted that the Union surrender its most potent economic weaponin the redressing of grievances and that the Union entrust to it unilateral control inthe ultimate disposition of grievances,even those in which the Company itself wascharged with transgressions of the contract.On top of the no-strike and no arbitra-tion clause,Respondent,as indicated below, insisted upon a liability clause andoffered no concessions on wages and other important terms and conditions of em.ployment.As the Union asserted in the negotiations,no self-respecting unioncould be expected to accept such proposals44For,acceptance of such proposalsmight well have been construed by the employees as nothing less than abdicationby the Union of its statutory responsibility to give effective representation to theemployees.See"M" System,Inc.,Mobile Home Division Mid-States Corporation,129 NLRB 527, 550-551.45Respondent's insistence on the liability clause is another relevant element in deter-mining Respondent's frame of mind.This clause in substance provided that: "Ifin the Union,either directly or indirectly authorizes,promotes, supports,or con-dones any violation"of the no-strike clause, "the Company shall have such rightsand recourse as the law may provide and the Union shall be subject to such liabilityas the law may provide,"to the full extent of its resources;the Company agreed toassume similar liability for similar violations on its part.The Company tenaciously"SeeShellOilCompany,Incorporated and Hawaii Employers'Council, et al., 77NLRB 1306.48 See alsoUnited Steelworkers of Americav.AmericanManufacturingCo, 363 U S564, 567;Parks,et al v.I B E W ,52 LRRM 2281, 2299 (C 'A4) ; United Textile Workersof America, AFL-CIO, LocalUnion No. 120 v. NewberryMills, Inc.,52 LRRM 2650,2651 (C A. 4)44Cf.N.L R B. v. Reed&Prince Manufacturing Company,205F. 2d 131, 139 (C A. 1),certdenied 346 U S 887 ;Vanderbilt Products, Inc V N L R.B ,297 F 2d 833, 834(C A2) ; N L R B. v.Tower Hosiery Mills, Inc.,180 F. 2d 701,704 (C.A. 4),cert. denied340 U.S. 811.45 See also,Reel, "The DutyTo Bargainand the Right To Strike,"29 GeorgeWashing-ton Law Review 479, 481-488.But compare,N L.R.B. v. Cummer-Oi aham Company,279 F. 2d 757 (C.A. 5), reversing 122 NLRB 1044. RADIATOR SPECIALTY COMPANY371insisted upon this clause throughout the negotiations and the Union resisted it with-equal vigor.It is clear, however-and Respondent at the hearing did not claimotherwise-that Respondent's proposal would have accorded it no greater rights thanthat it already had by operation of law, including the right to remedy breaches ofthe contract under Section 301 of the Labor Management Relations Act,46 and. theright to take disciplinary action against employees guilty of violating the contract 47Why then did Respondent so unyieldingly insist upon this clause?There is noevidence, not even a claim, that the Company's insistencewas prompted by breachesof prior no-strike agreements by this Union at otherplants.Cf.Local 164, et al.,Brotherhood of Painters, et al. v. N.L.R.B.,293 F. 2d 133, 137.Nor did the clausepurport toassureRespondent liquidateddamages as,for example, a performancebond would do.48 Finally, Respondent can hardly claim that it sought the clausein order tobind theInternationalas only alocal wasto be a party to the contract,for Respondent at the same time made it clear (and in this respect quite properly,seeinfra)that it would never sign a contract without the signature of the Inter-national,the certifiedunion.The only inference I can draw, from the context ofRespondent's position on this and other majorissues,is that Respondent's purposein pressingfor the liability clause was to widen the area of disagreement betweenitself and the Union in order to create another insuperable obstacle to agreement.Cf.N.L.R.B. v. Darlington Veneer Company, Inc.,236 F. 2d 85, 87 (C.A. 4).Indeed, the record is replete with evidence indicating that this clause was a recurrentsubject of bitter controversy throughout the negotiations.49Itwould appear thatabsent a special situation, an employer disposed toward concluding an agreementwith a union would hardly have injected and adamantly insisted upon a controversialclause of this type which ostensibly gave it no more than a duplicate of the rights italready possessed by operation of law.3. In the preceding section I treated the bargainingpositionstaken by Respond-ent onvarious clauses not for the purpose of sitting "in judgment on the substantiveterms of collective bargaining"(N.L.R.B. v. American National Insurance Co.,343U.S. 395, 404), for it certainly is not mine nor the Board's function to pass uponthe desirability or undesirability of bargaining proposals."But," as pointed out bythe First Circuit inN.L.R.B. v. Reed & Prince Manufacturing Company,205 F. 2d131, 134, in commenting upon the Supreme Court's admonition inAmerican NationalInsurance Co., supra,against attempts by the Board to devise contracts for theparties, "at the same time it seems clear that if the Boardisnotto be blinded byempty talk and by mere surface motions of collective bargaining, it must take somecognizance of the reasonableness of the positions taken by an employer in the courseof bargaining negotiations."Thus, the Board, in determining the bona fides of theemployer, is not precluded from considering whether the employer "fail[ed] to dolittlemore than reject" the Union's demands(N.L.R.B. v. Century Cement Mfg.Co., Inc.,208 F. 2d 84, 86 (C.A. 2)); whether the employer was "willing to makecounter-suggestion or proposal"(N.L.R.B. v. George O. Pilling & Son Co.,119F. 2d 32, 37 (C.A. 3)) ; whether he merely "maintains an attitude of 'take it orleave it"'(N.L R.B. v. Insurance Agents' International Union, AFL-CIO,361U.S. 477, 485) ; whether his offers were merely "nominal and illusory 'concessions' "(N.L.R.B. v. Marion G. Denton and Valedia W. Denton, d/bla Marden Mfg. Co.,217 F. 2d 567, 570 (C.A. 5), cert. denied 348 U.S. 981); whether his offers "hadthe slightest chance of acceptance by a self-respecting union"(Vanderbilt Products,Inc. v. N.L.R.B.,297 F. 2d 833, 834 (C.A. 2)); and whether the employer was but90 SeeLocal 164i, Local 1287, and Local 1010, Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO, et al. (A D Cheatham PaintingCo. ofJacksonville,Fla) v NLRB.,293 F 2d 133, 135 (C A.D C), cert denied 368 U.S 82447N.L R B v Sands Manufacturing Co,306 U.S 332, 34448This is not to say that Respondent's insistence on the liability clause would have beenjustified even if motivated by good-faith considerationsSee discussion below49Thus, the Union, distrustful of Respondent's motive in pressing for the clause, ex-pressed the fear that the clause could be used by Respondent to hold the Union liable forthe acts of nonmembers in the bargaining unit as well as those of members and, possibly,even of "spies" planted by the Company. It is apparent to me, however, that the Union'sinterpretation of the clause was erroneous, for even though the clause sought to hold theUnion liable for breaches of the no-strike clause which it "indirectly" authorized or con-doned, the Union would not, in fact, have been liableunless unionresponsibility thereforwere established.However, I do not construe the Union's misinterpretation of the clauseas foreclosing me from making an independent appraisal of the Company's good faith inadvancing it in the first place.717-672-64-vol. 143-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD"giving the Union a runaround while purporting to be meeting with the Union for thepurpose of collective bargaining"(N.L.R.B.v. Athens Manufacturing Company,161F. 2d 8(C.A. 5)). Inshort,as the Supreme Court has pointed out,"the Boardhas been afforded flexibility to determine...whether aparty'sconduct at thebargaining table evidences a real desire to come into agreement."Insurance Agents'International Union,AFL-CIO,361 U.S. 477,498.See alsoN.L.R.B. v.FitzgeraldMills Corporation,313 F. 2d 260, 265-266 (C.A. 2).4. In any event,insofar as Respondent's liability proposal is concerned, I mustfind that Respondent's insistence on this clause constitutes an independent unfair laborpractice,even assuming that Respondent had advanced and maintained this proposalin good faith.InNorth Carolina Furniture,Inc.,121NLRB 41, the respondentinsisted that the union in that case-the certified local-include a liability clauseidentical in terms to that in the instant case except that the liability there was to beassumed by the parent of the certified local, as well as the loca160The TrialExaminer there found that the respondent's requirement that the International pledgeitsresources to reimburse the respondent for breach of contract damages wasevidence of lack of good faith and, therefore,a violation of Section 8(a)(5). Inupholdingthe TrialExaminer's finding, the Board stated:We agree withthe TrialExaminer's conclusion but find it unnecessary to deter-mine the good or bad faith of the Respondent.We base our unfair laborpractice on the factthat theprovision in question[the liabilityclause]wasnot a mandatory subject for collective bargaining as it did not relate to "wages,hours, and other terms and conditions of employment"within the meaning ofSection 8(d) ofthe Act.In such circumstances and for the reasons set forthin the recent decision of the SupremeCourt ofthe United StatesinN.L.R.B. V.Wooster Divisionof Borg-WarnerCorporation,we find that whether or notthe Respondent acted in bad faith, its insistence on including the controversialliability provision as a condition of agreement violated Section 8 (a) (5) and (1)of the Act.InN.L.R.B. v. Wooster Division of Borg-Warner Corporation,356 U.S. 342, theSupreme Court upheld the Board'sfinding that the employerviolated the Act byinsisting,to impasse,that the contract include a "ballot clause" requiring a secretvote of all employees on the employer's last offer before the Union could strike.The Court, finding that this clause settled no terms or conditions of employmentand dealt "only with relations between the employees and their union," (356 U.S.342, 350),held that the subject was not within the scope of mandatory bargain-ing.Similarly,the Courtheld that a recognition clause which,despite the certifica-tion in the International's name, recognizedonly thelocal union,did not come with-in the definitionof mandatorybargaining.Relying onBorg-Warner,the Boardand the courtshave repeatedly held thatperformance bonds are not mandatory bar-gaining subjects and may not be insisted upon as conditions precedent to the signingof an agreement.As thecourt stated inLocal164, etal.,Brotherhoodof Painters,etc.,293 F. 2d 133, 135, "Therequirement of a performance bond has nothing todo with the performance of work, but is a condition which must be metbefore workis even undertaken."Insistence upon a liability provision,such as the one here involved, is in principleno different from insistence upon a performance bond.Both deal with enforcementof collective-bargaining contracts and withsecurityagainst contractual defaults, andboth fixrelations between the employer and the union and not between the em-ployer and employees.See F.McKenzieDavison,W. J. Hardy, Sr. and W. J.Hardy, Jr., d/b/a ArlingtonAsphalt Company,136 NLRB 742. Although bothmay beof vital interestto the employer, they do notconcern themselveswith theterms and conditionsunder which the employeesare to work.This isnot to saythat a party maynot request or seek to negotiate on a nonmandatory collective bar-gaining subjectsuch as a liabilityprovision.But it is to say that neitherparty mayinsist upon it to point of impasse.51In this connection,I notethatRespondent's liability clause was only one of severalsubjectswhichremained unresolved in the bargaining and it maywell be arguedthatRespondent's insistence on the clause did not infactprevent consummationso T note that the respondent in that case was represented by same counsel as Respondentin this case.m "The right..to urge a non-mandatory subject of bargaining ceases short of ulti-mate insistence"International Longshoremen'sAssociation,Ind. (NY. ShippingAsso-niation)v.N.L R B ,277 F. 2d 681,683 (1C.A D C ). RADIATORSPECIALTY COMPANY373of a contract.But if I am correct in my conclusion that the clause involved a non-mandatory bargaining subject,it follows that Respondent's adamant insistence-notjustmere request-in the face of the Union's repeated refusals to accept the clause,was an independent violation,even if it may not have been the sole obstacle toagreement5aRespondent's adamant insistence on the clause-irrespective of thestage of insistence-operated to impair the bargaining process and to impede theconclusion of an agreement on the mandatory subjects of bargaining.SeeInterna-tional Brotherhood of Teamsters, etc., Local 294 (Conway's Express),87 NLRB,972, 978-979, affd. 195 F. 2d 402 (C.A.2); Douds v. I.L.A. (New York ShippingAssn.), 241F. 2d 278, 282-283 (C.A. 2), affg. 147 F. Supp. 103, 112-113 (S.D.N.Y.).It follows that Respondent's position with respect to the liability clause even if"taken in good faith [could not be] rightly taken ... or ... maintained."(N.L.R.B.v. Corsicana Cotton Mills,178 F. 2d 344, 346-347 (C.A. 5) ).5.While, as I have found, the Company breached its statutory duty to bargainin good faith by various acts and conduct, the record establishes, and I find, that theUnion's conduct in the negotiations was not entirely free from reproach. I find,however,that this conduct could not, and did not, justify Respondent's unlawfulrefusal to bargain.Thus it is clear that the Union during the negotiations vigorously insisted that thepreamble clause name a local of the International-and not the International inwhose name the certification ran-as the party to the contract.Since it is "anevasion of[the statutory bargaining]duty to insist that the certified agent not be aparty to the collective-bargaining contract"(N.L.R.B.v.Wooster Division of theBorg-Warner Corporation,356 U.S. 342, 350), the Union's insistence, if carriedto an impasse, would have constituted a violation of the Act 53 I cannot find,however, that the Union's position on this point was intransigent and fixed withfinality.Cf.J.H. Rutter-Rex Manufacturing Company,115 NLRB 388, enfd. 245F. 2d 594 (C.A. 5). On the contrary, the record shows that the Union had in-formed the Company in the negotiations that the preamble clause "would not be amajor issue" blocking ultimate agreement.And it is clear that the Union hadoffered to recede from its demand on the preamble, if only the Company concededon other major issues such as arbitration, wages and liability.Cf.N.L.R.B.v. Sun-rise Lumber & TrimCo., 241 F. 2d 620, 624-625 (C.A. 2), cert. denied 355 U.S. 818.The record further shows that during a period of the negotiations, InternationalRepresentative Minch resorted to what I found to be a "harassing" tactic to force theCompany's hand in the negotiations.Thus at the meeting held on December 7,Minch, without prior notice to the Company, enlarged the 6-man employee com-mittee to 38-an action which for a short time disrupted production in the plantand also the negotiations.The Company, however, quickly accommodated itselfto the situation and it made no serious issue over this point. Indeed, the Companyitself found larger quarters for a meeting place and it thereafter met with the en-larged committee until International Representative Femia, who later entered thenegotiations, agreed to revert to the original 6-man committee 54The record also shows that Minch lost his temper in one of the bargaining ses-sions and, directing his remarks to Herman Blumenthal, Minch said to him:Youknow, Hilter was right ....Only he didn't go far enough." It is clear, however,thatMinch was provoked into making this obnoxious statement by Blumenthal'sprior remark that "we had been getting along fine prior to the time that the Unionhad interjected" itself at the plant.Be that as it may, the record shows that theparties continued to meet after this meeting and Minch was ultimately replaced byFemia and others as to whose conduct Respondent apparently had no complaint.In view of the foregoing, I find that the Union did not engage in the type ofmisconduct or bargaining tactics which in any way justified Respondent's refusalto bargain with it.Cf.N.L.R.B. v. Insurance Agents International Union, AFL-52Compare cases such as those involving unilateral wage increases and refusals to sub-mit bargaining data, which have been held to heperse refusals to bargain, even wherethe parties end up with an agreement. SeeNLRB v Benne Katz, etc, d/b/a Wtilliams-burg Steel ProductsCo., 369 U.S. 736;N.L R.B. v. Yawman & Erbe Manufacturing Co,187 F 2d 947, 949 (C A 2).61There is no evidence that Respondent had filed charges alleging a refusal to bargain bythe Union in violation of Section 8(b) (3) of the Actcs It is noteworthy in this connection that whatever concessions Respondent made tothe Union on the minor and less substantial issues were made during the period when itmet with thelarge committee.Respondent's revised counterproposals-some of whichwere accepted by the Union-were submitted on January 17, 1962. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO,361 U.S. 477.As theBoard has pointed out,the reason a union's concurrentmisconduct or bargaining tactics may be relevant in determining whether an em-ployer has fulfilled his statutory obligation to bargain is that "a union's refusal tobargain in good faith may remove the possibility of negotiation and thus precludethe existence of a situation in which the employer's own good faith can be tested."Times Publishing Co.,72 NLRB 676, 682-683; see alsoPhelps Dodge Copper Prod-ucts Corp.,101 NLRB 360, 368. The Union's conduct here can hardly be claimedto preclude a test of Respondent's conduct.On this record I must find that Re-spondent's refusal to bargain was motivated by its opposition to the principle ofcollective bargaining rather than by any misconduct or bad-faith bargaining on thepart of the Union.In conclusion,I find on the basis of the totality of Respondent's conduct thatRespondent failed and refused to bargain in good faith with the Union, the dulycertified bargaining representative of its employees, thereby violating Section 8(a) (5)and (1) of the Act. This conduct includes demonstrations of hostility to the Union,interference with employee rights, refusals to meet with the Union with sufficientfrequency and regularity, and the positions taken by Respondent on major issuesin the negotiations-such as an unyielding insistence on a no-strike clause withoutany form of arbitration, an adamant insistence on unilateral and unreviewable controlover the ultimate disposition of grievances, persistent demands of a liability clausewhich gave Respondent no more than a duplicate of the rights it already had byoperation of law, and a tenacious adherence to existing wages and other existingconditions of employment.I further find that Respondent's adamant insistence onthe inclusion of the controversial liability provision in the bargaining contract-which I found to be a nonmandatory subject of collective bargaining-constitutedan independent violation of Section 8(a)(5) and (1) of the Act.D. Respondent's refusal to reinstate the strikersAs already noted, the Union called a strike at the plant on May 15, 1962.Asalso noted, the possibility of a strike was a matter of discussion among the Unionand the employees as far back as January 1962. By a letter dated January 17, 1962,the Company (through Herman Blumenthal), referring to the then pending negotia-tions and the parties' inability to reach agreement, told its employees:...We would like to make it clear to you-as clear and as plain as wepossibly can-that a strike will not force us to sign contract terms which weare not willing to sign.We believe that most of you realize that you have more to lose than togain from a strike.Those who nevertheless wish to strike have, of course,the right to do so.Just as truly, those who do not want to strike have a com-plete right not to strike and to remain at work instead.If anybody tries to prevent you from working or in any way harasses you orplaces pressure on you to strike or stay away from work, you are entitled tolegal protection against such harassment or pressure.If a strike occurs but,despite such a strike, you wish to continue at work, then you are positivelyentitled to protection in doing so.Those who do see fit to strike or stay away from work, will not only lose paythey will also drawn no unemployment compensation.Most important of all,they will run the risk of losing their jobs completely-for it is the intention ofthis Company to fill jobs and replace permanently those who may see fit togo on strike.Think about these things carefully.Think about them earnestly-whilethere is yet time.This matter is of vital importance to you and your familyand your future.On January 8, 1963, International Representative Taylor sent the Company atelegramwhich in pertinent part stated:.on behalf of the URCLPWA International Union and Local Union Num-ber 668 I present an unconditional offer to return to work all striking employeesof Radiator Speciality Company Charlotte, N.C.Arrangements have beenmade for all employees to make personal application to return to work.Com-mencing January 9, 1963, at 2:00 PM said employees will appear at the com-pany office in groups of fifteen or less.This arrangement will continue at twohour intervals throughout the office hours of your company until such time RADIATOR SPECIALTY COMPANY375as the 153 striking employees have been allowed to make application to returnto work.55The parties stipulated at the hearing that commencing January 9, 1963, and forsome days thereafter, groups of persons who worked for the Company on May 15,1962, prior to the strike, came to the plant and that Personnel Manager Waggonerread to them the following statement: "Sorry we don't have any openings today.We will be glad for you to check back with us. I am noting your name as onewho has come in.We cannot undertake, however to call you or get in touch withyou, if and when we have an opening. If you wish to, you will have to check backwith us to see if and when we do have an opening."Itwas further stipulated that at least 141 of the 153 strikers named in the com-plaint (Appendix A attached to this Intermediate Report) had made personalapplication at the plant and were read the foregoing statement by Waggoner.TheGeneral Counsel stipulated that 10 of the remaining strikers did not make personalapplication.No evidence was adduced on the question whether the remaining twostrikers had, or had not, made personal application.It is well settled that a strike which is caused in whole, or in part, by an employer'sunfair labor practices is an unfair labor practice strike and the strikers are entitledto reinstatement upon application, even if to do so requires the employer to dis-charge the striker's replacements.Mastro Plastics Corp. v. N.L.R.B.,350 U.S. 270,278; N.L.R.B. v. West Coast Casket Co,205 F. 2d 902, 907 (C.A. 9). There isno doubt in this case, and I so find, that the strike was from its inception on May15, 1962, an unfair labor practice strike, caused by Respondent's unlawful refusal tobargain with the Union. It is clear from the record that the employees, dissatisfiedwith the lack of progress of the negotiations which they attributed to Respondent'sattitude, called a strike to remedy the situation.The only questionremaining iswhether the strikers have made unconditional requests for reinstatement.Ifind that International Representative Taylor, by his telegraphic request ofJanuary 8, 1963, made an unconditional request to reinstate all of the 153 strikersnamed in the complaint.While Taylor in his telegram indicated that he had alsomade "arrangements" for all the employees to make "personal application" byappearing at the plant in groups of 15 or less, it is apparent that Taylor by these"arrangements" merely sought to avoid a mass stampede of all 153 strikers at theplant gates and, thus, to permit Respondent an opportunity to act upon his requestin anorderly fashion. I therefor find no particular significance in the fact that 12strikers actuallymade no personal appearance at the plant, for Taylor clearlyindicatedas tothem, as well as to the rest of the strikers, that they had abandonedthe strike and were willing to return to work. In any event, considering Respond-ent'swholesale denial of reinstatement, in identical form and language, to the 141strikers who did make personal application, I find that personal application by the12 strikers in question would have been a futile gesture.In view of all of the foregoing, I find that Respondent, by rejecting the strikers'applicationfor reinstatement, violated Section 8(a)(3) and (1) of the Act.IV.THE REMEDYI shall recommend the customary cease-and-desist order and the affirmative reliefwhich is conventionally ordered in cases of this nature.More specifically, I shallrecommend that Respondent be ordered (1) to bargain collectively with the Union,upon request; (2) to offer to all the strikers named in the complaint and also inAppendix A attached to this Intermediate Report immediate and full reinstate-ment to their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges, discharging, if necessary, any replacementsin order to provide work for the strikers; and (3) to make whole all said strikersfor any loss of earnings they may have suffered by reason of the discriminationagainst them, by payment to each of a sum of money equal to that which eachnormally would have earned as wages from 5 days after the strikers' unconditionalrequest for reinstatement on January 8, 1963, to the date of their reinstatement orRespondent's offer of reinstatement, less the net earnings of each during such period,to be computed on a quarterly basis in the manner established by the Board in55The telegram also refers to a prior unconditional offer to return to work allegedly madeby Union Representatives Cramer and Smithhart on August 7, 1962 In reply to this tele-gram, Herman Blumenthal denied that such offer had been made on August 7, 1962. Icredit Blumenthal's denial, as none of the Union's representatives (including ^Smithh'art)who testified at the hearing claimed that such unconditional request had been made. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDF.W. Woolworth Company,90 NLRB 289, 291-294. Interest shall be added atthe rate of 6 percent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.In view of the fact that the unfair labor practices committed are of a characterstriking at the roots of employee rights safeguarded by the Act, I shall alsorecommend that Respondent cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.CONCLUSIONS OF LAW1.Radiator Specialty Company is an employer engaged in commerce within themeaning of the Act.2.United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,is a labor organization within the meaning of the Act.3.Respondent, in violation of Section 8(a)(1) of the Act, interfered with, re-strained, and coerced its employees in the exercise of the rights guaranteed in Section7 of the Act by informing employees that Respondent will not sign a bargainingagreement with the Union; by threatening employees with plant closing, discharge,and other reprisals if they engage in union and other concerted activities, includingstrike action; by promising employees benefits if they refrained from such activities;by warning employees that union adherents would not get wage increases; and bycoercively questioning employees about union matters.4.By failing and refusing to bargain in good faith with the Union as the exclu-sive bargaining representative of its production and maintenance employees at itsCharlotte,North Carolina, plant, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) and (1) of the Act.5.The strike, which commenced on May 15, 1962, was caused by Respondent'sunfair labor practices, and hence was an unfair labor practice strike.6.By refusing to reinstate the unfair labor practice strikers, upon their un-conditional request, Respondent has discriminated in regard to their hire and tenureof employment, thereby discouraging membership in the aforestated labor organi-zation, and has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (3) and (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent, RadiatorSpecialty Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Informing employees that Respondent will not sign a bargaining agreementwith the majority representative of its employees; threatening employees with plantclosing, discharge, and other reprisals if they engaged in union and other concertedactivities, including strike action; promising employees benefits if they refrained fromsuch activities;warning employees that union adherents would not get wage in-creases; coercively questioning employees about union matters; and in any othermanner interfering with, restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.(b)Refusing, upon request, to bargain collectively with the United Rubber, Cork,Linoleum and Plastic Workers of America, AFL-CIO, as the exclusive representa-tive of all production and maintenance employees at Respondent's Charlotte, NorthCarolina, plant, including plant clerical employees, but excluding office clericalemployees, the time-study man, scheduler, chemist, general foreman, floor foreman,working supervisors, and all guards and supervisors as defined in the Act.(c)Discouraging membership in the above-named Union, or in any other labororganization, by refusing reinstatement to unfair labor practice strikers upon theirunconditional request, or by discriminating against its employees in any othermanner in regard to their hire or tenure of employment or any terms or conditionsof their employment.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with United Rubber, Cork, Linoleumand Plastic Workers of America, AFL-CIO, as the exclusive representative of theemployees in the aforestated appropriate unit with respect to rates of pay, wages,hours of employment, and other conditions of employment, and, if an understand-ing is reached, embody such understanding in a signed agreement. RADIATOR SPECIALTY COMPANY377(b)Offer to all strikers whose names are listed in Appendix A, attached hereto,immediateand full reinstatement to their former or substantially equivalent posi-tions,without prejudice to their seniority or other rights and privileges, and makethem whole for any loss of pay each may have suffered because of the discrimina-tion against them, in themannerset forth in the section of this report entitled"The Remedy."(c) Preserve and, upon request, make available to the Board or its agent, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records, necessary to analyzethe amounts of backpay due under the terms of this Recommended Order.(d) Post at its Charlotte, North Carolina, plant, copies of the attached noticemarked "Appendix B."56Copies of said notice, to be furnished by the RegionalDirector for the Eleventh Region, shall, after being duly signed by Respondent'sauthorized representative, be posted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces,including all places where notices to employees are customarily posted.Reason-able steps shall be taken to insure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director for the Eleventh Region, in writing, within 20days from the receipt of this Intermediate Report, what stepsthe Respondent hastaken to comply therewith.57se Inthe event that this Recommended Order be adapted by the Board, the words "A De-cision and Order" shall be substituted for the words "A Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order "67 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read:"Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."1.George Adams2.Vernell Aery3.Herman L. Ardrey4.Ralph Barber5.Wardell Barber6.EddieBarringer7.CharlesBeasley, Jr.8.BessieD.Beatty9.AlbertaBennett10.Helen G. Bogle11.Evans Brown12.Rogers C. Brown13.Doris L. Bryant14.Milisia C. Bufford15.Mayola Bufford16. John Robert Burris17.Robert Lewis Burton18. Samuel D. Byers19.Frances L. Caldwell20. Sarah L. Caldwell21.Helen Caraway22. Lucy Carr23.Veola B. Cathcart24.Melvin S. Cherry25. Lottie Chisholm26. Beatsy Coleman27.Robert Coleman28. Jessie Counts29. Jessie Cox, Jr.30.Charles Culbert, Jr.31.HezekiahCunningham32. Ishigenia Davis33. James DavisAPPENDIX A34. Rev. Cornell E. Dewberry35.Gilbert F. Donald36. Johnie Mae Edwards37. Barbara J. Ellerbe38. Theadore Evans39.Margaret Farley40.Margaret Fenner41. Rosetta P. Ferguson42.Gertrude Ford43.Kaye F. Ford44. Pearline Frazier45.Willie Frederick46. James Gaither47. John Garnett48. James Gates49.William Gill50. James Andrew Good51. Bernice Grant52. Reginald L. Graves53.Matilda Gray54.Martha Greene55.Gladys Gresham56.Annie M. Grier57. Jannie V. Grier58. Joseph Grier59.Cora L. Hailey60. Edna K. Harper61.Rachel M. Harper62. Freddie Henderson63.Harvey Henderson, Jr.64. Thomas C. Hicklin65.William Holmes66. James Howard 378DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX A-Continued67. John Hunter111.Marie Ray68.Almetta Ivey112.Alberta Redic69.GeorgeJackson,Jr.113.Alphza Reid70. Lewis Jackson114. Beulah Reid71. Robert Jamison115. Fannie Roberts72. James Jefferies116.DorothyRobinson73. Thomas Johnson117.Curtice Rorie74.Willie J. Johnson, Jr.118.Andrew Rountree75. BuddyJones119. Larry Rowell76. John H.Jones120.William Sadler77. John T. Jordon121. Jessie Sanders78. Edna R. Junious122.Grady Seigle79.Mitchell Kilgo123.Doris Simmons80. Earnest King124.RooseveltSimpson81.WilliamKnox125. Beatrice Sims82.Gordon W. Latimer126. John Sizemore83.Margaret Latimer127.Alexander Sloan84. John S. Lawerence128.Cleatus Smith85. Evelyn Leeper129. James Smith86. Betty J. Lewis130.Richard Steele87.George Lewis131. John Stinson88. James Lewis132. Peggie Teeter89. Spurgean Little133. Johnnie Mc. Thomas90. Johnny Love134.Margaret Thomas91.Willie Lyles135. Curtis Thompsen92. Thomas McCaskiel136. Ethel Thornwell93. Thomas A. McClary137. Thelma Todd94. John M. McCollum138. Roy Tolliver95.Margaret McCollugh139. Ellen Tuggle96. Rosella McCollough140. Saylor Tyson97.William McDuffie141.Margaret Vanfield98.Gaderene Mcllwain142.Marion E. Walker99. Essie McLain143. CurticeWallace100. Charles McMurray144. LizzieWalton101. John McNeal145. EllenWatte102.Robert Miller146. Floyd White103. John Moore147.George Wilks104. John Morgan, Jr.148. John Williams105.Wilhemenia Nance149.Mary H. Williams106.George Norman150. Robert Williams107.Mattie Patton151. Janie Wilson108. Paul Peterson152. Cynthia Winchester109. Cleria Phifer153.Rosemond Yongue110.RobertProctorAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT inform employees that we will not sign a bargaining contractwith United Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO, or that we will close our plant, or discharge employees, or take otherreprisals against them because they engaged in union or other concerted ac-tivities.Nor will we promise employees benefits to refrain from such activities.Nor will we coercively question employees concerning their union activities.WE WILL NOT discourage membership in United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, or in any other labor organization, byrefusing reinstatement to unfair labor practice strikers upon their uncondi-tional request, or by discriminating in any other manner in regard to our em-ployees' hire or tenure of employment or any term or condition of employment.WE WILL offer all unfair labor practice strikers whose names are listed inAppendix A attached to the Trial Examiner's Intermediate Report, immediateand full reinstatement to their former or substantially equivalent positions, and MANUELA MANUFACTURING CO., INC.379make them whole for any loss of pay each may have suffered as a result ofthe discrimination against them.WE WILL, upon request, bargain collectively with United Rubber, Cork,Linoleum and Plastic Workers ofAmerica, AFL-CIO, as the representativeof the employees in the following appropriate unit with respect to rates of pay,wages, hours of work,and other conditions of employment,and, if an under-standing is reached,embody such understanding in a signed agreement.Thebargaining unit is:All production and maintenance employees at our Charlotte, NorthCarolina, plant, including plant clerical employees, but excluding officeclerical employees,the time-study man, scheduler,chemist, general fore-man, floor foremen,working supervisors, and all guards and supervisorsas definedin the Act.WE WILL NOT interfere with,restrain,or coerce our employees in the exerciseof these rights.All our employees have the right to form,join, or assist any labor union, or notto do so.RADIATOR SPECIALTY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify all employees named in Appendix A to the Trial Ex-aminer's Intermediate Report,if presently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, 1831Nissen Building,310 West Fourth Street,Winston-Salem,North Carolina, 27101,Telephone No. 724-8356,if they have any question concerning this notice or com-pliance with its provisions.Manuela Manufacturing Co.,Inc.andInternationalLadiesGarmentWorkersUnion,Local 601, AFL-CIOandTheManuela Co.,Employees Grievance Committee.Case No. 24-CA-1671.June 28, 1963DECISION AND ORDEROn April 3, 1963, Trial Examiner James T. Barker issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.The Respondent filed a reply brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning.]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-143 NLRB No. 49.